 Case 15-50792        Doc 370      Filed 02/05/19 Entered 02/05/19 16:39:06           Desc Main
                                   Document      Page 1 of 132


                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MINNESOTA

______________________________________________________________________________

In re:
                                                              Case No.: 15-50792
Diocese of Duluth,
                                                              Chapter 11
         Debtor-in-Possession.
______________________________________________________________________________

  NOTICE OF HEARING AND MOTION PURSUANT TO SECTION 105(A) OF THE
      BANKRUPTCY CODE AND BANKRUPTCY RULE 9019 FOR AN ORDER
    APPROVING SETTLEMENT AGREEMENT BETWEEN THE DIOCESE, THE
          PARISHES AND LIBERTY MUTUAL INSURANCE COMPANY
______________________________________________________________________________

TO:      The parties specified in Local Rule 9013-3(a)(2) and the parties identified on the attached

service list.

         1.     The above-captioned debtor moves the Court for the relief requested below

and gives notice of a hearing.

         2.     The Court will hold a hearing on the Motion at 10:30 a.m. on Thursday,

March 7, 2019, before the Honorable Robert J. Kressel in Courtroom 8 West at the United

States Courthouse, 300 South Fourth Street, Minneapolis, Minnesota.

         3.     Any response to this Motion must be filed and served no later than [day],

[date], 2019, which is five (5) days before the time set for the hearing (including Saturdays,

Sundays, and holidays).       UNLESS A RESPONSE OPPOSING THIS MOTION IS

TIMELY FILED, THE COURT MAY GRANT THE MOTION WITHOUT A

HEARING.

         4.     The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334, Fed. R. Bankr. P. 5005 and Local Rule 1070-1. This is a core proceeding.


NOTICE OF HEARING AND MOTION PURSUANT TO SECTION 105(A) OF THE BANKRUPTCY CODE
AND BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN
THE DIOCESE, THE PARISHES AND LIBERTY MUTUAL INSURANCE COMPANY - 1
 Case 15-50792        Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06                Desc Main
                                  Document      Page 2 of 132


       5.      The petition commencing the Diocese’s chapter 11 case was filed on

December 7, 2015. The case is now pending in this Court.

       6.      This Motion arises under section 105(a) of title 11 of the United States Code,

11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). This Motion is filed under Fed. R. Bankr.

P. 9019 and Local Rules 2002-1, 9013-1 and 9013-2. The Diocese requests an order: (i)

approving the Settlement Agreement, Release, and Policy Buyback (the “Settlement

Agreement”) between the Diocese, the Parishes named therein (the “Parishes”), Liberty

Mutual Insurance Company (“Liberty Mutual”); and (ii) granting such other relief as is just

and proper.

                                  GENERAL BACKGROUND

       7.      On December 7, 2015, the Diocese filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Diocese has continued to manage its business as a

debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. An

Official Committee of Unsecured Creditors has been appointed in this case.

       8.      General information about the Diocese’s business and the events leading up to

the Petition Date can be found in the Affidavit of the Very Reverend Father James B.

Bissonette [Docket No. 8].

                          BACKGROUND SPECIFIC TO MOTION

       9.      Over the last several decades, some clergy members in the Diocese have

violated the sacred trust placed in them by children, their families and the Diocese by

committing acts of sexual abuse. The Diocese filed its chapter 11 bankruptcy case in an

effort to compensate, as fairly and equitable as possible, all survivors of such abuse.



NOTICE OF HEARING AND MOTION PURSUANT TO SECTION 105(A) OF THE BANKRUPTCY CODE
AND BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN
THE DIOCESE, THE PARISHES AND LIBERTY MUTUAL INSURANCE COMPANY - 2
 Case 15-50792        Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06            Desc Main
                                  Document      Page 3 of 132


       10.     The Diocese purchased historical insurance policies that it believes will

provide some of the dollar amounts necessary to compensate the survivors. To determine the

extent and applicability of the available coverage, the Diocese initiated an adversary

proceeding (the “Coverage Litigation”) seeking declaratory judgment against its various

insurance carriers, including Liberty Mutual. [Minn. Bankr. Case No. 16-05012].             The

Coverage Litigation is now pending in the United States District Court before the Honorable

Donovan Frank as Case No. 17-cv-03254.

       11.     Liberty Mutual is a corporation organized under the laws of Massachusetts.

Liberty Mutual operates in the state of Minnesota and the Diocese maintains that Liberty

Mutual is responsible for certain insurance policies issued to the Diocese (“Policies”)

providing coverage to the Diocese and the Parishes for certain time frames during which

survivors allege abuse.

       12.     The Diocese and the Parishes maintain that the Policies require Liberty

Mutual to pay, on behalf of the Diocese, all sums that the Diocese became legally obligated

to pay as a result of bodily injury, as long as any part of the injury took place during the

policy period. They also maintain that the Policies require Liberty Mutual to pay all defense

costs and expenses, including attorneys’ fees, incurred by the Diocese and the Parishes in the

investigation and defense of the underlying actions and claims alleged by the victims.

       13.     The Diocese and the Parishes maintain that they timely notified Liberty

Mutual of the underlying actions and claims and have fulfilled their duties and conditions

under the Policies. As a result, the Diocese and the Parishes maintain that they are entitled to

all benefits provided by the Policies.



NOTICE OF HEARING AND MOTION PURSUANT TO SECTION 105(A) OF THE BANKRUPTCY CODE
AND BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN
THE DIOCESE, THE PARISHES AND LIBERTY MUTUAL INSURANCE COMPANY - 3
 Case 15-50792          Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06            Desc Main
                                    Document      Page 4 of 132


       14.        To resolve the alleged obligations of Liberty Mutual under the Policies, the

Diocese, the Parishes and Liberty Mutual have conferred and have entered into the

Settlement Agreement. The Settlement Agreement is attached as Exhibit A. The debtor has

advised the Official Committee of Unsecured Creditors (the “Committee”) of the terms of the

Settlement Agreement and provided a copy of the Settlement Agreement to the Committee.

       15.        The material provisions of the Settlement Agreement are as follows

(capitalized terms used herein have the same meaning assigned to them in the Settlement

Agreement):

              •    The Diocese shall sell, convey, transfer and assign any and all interest it may
                   have in the Policies to Liberty Mutual;
              •    Liberty Mutual and the Parishes shall exchange global releases for all Claims,
                   except as otherwise provided in the Settlement Agreement;
              •    The Parties shall exchange global releases for any and all Tort Claims,
                   including Unknown Tort Claims;
              •    A Channeling Injunction and a Supplemental Injunction shall be in the
                   Diocese’s Plan of Reorganization;
              •    Liberty Mutual will deliver a Settlement Amount in the amount of
                   $[6,500,000.00], which amount shall be paid to the Diocese for the benefit of
                   Tort Claimants, but not claimants with Unknown Tort Claims;
              •    The settlement is contingent and conditioned on the confirmation of a
                   consensual Plan of Reorganization agreed to by all Parties.

       16.        The Diocese has determined that it is in the best interest of its estate and its

creditors to reach a negotiated resolution of the dispute with Liberty Mutual.

       17.        The Diocese has conferred with the Parishes and believes the terms of the

Settlement Agreement to be acceptable to the Parishes.             A fully executed Settlement

Agreement will be filed prior to the hearing on this Motion.




NOTICE OF HEARING AND MOTION PURSUANT TO SECTION 105(A) OF THE BANKRUPTCY CODE
AND BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN
THE DIOCESE, THE PARISHES AND LIBERTY MUTUAL INSURANCE COMPANY - 4
 Case 15-50792       Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06          Desc Main
                                 Document      Page 5 of 132


       18.     Pursuant to Local Rule 9013-2(a), this Motion is verified and is accompanied

by the Declaration of James Murray, coverage counsel for the Diocese, a Memorandum,

Proposed Order and Proof of Service.

       19.     Pursuant to Local Rule 9013-2(c), the Diocese gives notice that it may, if

necessary, call Father James B. Bissonette, the Vicar General of the Diocese, and James

Murray, outside coverage counsel for the Diocese, to testify regarding the facts set forth in

this Motion.

       WHEREFORE, the Diocese respectfully requests that the Court enter an order: (i)

approving the Settlement Agreement, Release, and Policy Buyback between the Diocese,

Liberty Mutual and the Parishes; and (ii) granting such other and further relief as the Court

deems just and equitable.

 Dated: this 5th day of February, 2019

                                                  ELSAESSER ANDERSON

                                                  /s/ Bruce A. Anderson
                                                  Bruce A. Anderson (admitted pro hac vice)
                                                  J. Ford Elsaesser (admitted pro hac vice)
                                                  320 East Neider Avenue, Suite 102
                                                  Coeur d’Alene, ID 83815
                                                  Phone: 208-263-8517
                                                  brucea@eaidaho.com
                                                  ford@eaidaho.com

                                                  -and-




NOTICE OF HEARING AND MOTION PURSUANT TO SECTION 105(A) OF THE BANKRUPTCY CODE
AND BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN
THE DIOCESE, THE PARISHES AND LIBERTY MUTUAL INSURANCE COMPANY - 5
 Case 15-50792   Doc 370   Filed 02/05/19 Entered 02/05/19 16:39:06            Desc Main
                           Document      Page 6 of 132




                                         GRAY PLANT MOOTY MOOTY &
                                         BENNETT, P.A.

                                         /s/ Phillip L. Kunkel
                                         Phillip L. Kunkel (#058981)
                                         1010 West St. Germain
                                         Suite 500
                                         St. Cloud, MN 56301
                                         Phone: 320-202-5335
                                         phillip.kunkel@gpmlaw.com

                                         Attorneys for the Diocese of Duluth




NOTICE OF HEARING AND MOTION PURSUANT TO SECTION 105(A) OF THE BANKRUPTCY CODE
AND BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN
THE DIOCESE, THE PARISHES AND LIBERTY MUTUAL INSURANCE COMPANY - 6
Case 15-50792   Doc 370   Filed 02/05/19 Entered 02/05/19 16:39:06   Desc Main
                          Document      Page 7 of 132
Case 15-50792   Doc 370   Filed 02/05/19 Entered 02/05/19 16:39:06   Desc Main
                          Document      Page 8 of 132


                                 EXHIBIT A

                            (Settlement Agreement)
 Case 15-50792       Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06            Desc Main
                                 Document      Page 9 of 132


            SETTLEMENT AGREEMENT, RELEASE, AND POLICY BUYBACK

       This Settlement Agreement, Release, and Policy Buyback (“Agreement”) is hereby made
by, between and among the Diocese Parties, the Parish Parties, and the Liberty Mutual Parties. 1/

                                          RECITALS

       WHEREAS, numerous individuals have asserted certain Tort Claims against the Diocese
and Parishes;

       WHEREAS, through a corporate transaction between The Ohio Casualty Insurance
Company and Great American Insurance Company, Liberty Mutual is responsible for certain
insurance policies issued to the Diocese Parties and the Parish Parties;

        WHEREAS, certain disputes among the Diocese Parties, Parish Parties, and the Liberty
Mutual Parties have arisen and/or may arise in the future concerning the Liberty Mutual Parties’
position regarding the nature and scope of its responsibilities, if any, to provide coverage to the
Diocese Parties or Parish Parties under the Policies including in connection with Tort Claims (the
“Coverage Disputes”), including those disputes at issue in the proceedings, captioned Diocese of
Duluth v. Liberty Mutual Group, et al., Adv. Pro. 16-0512, which was pending in the United
States Bankruptcy Court for the District of Minnesota, and Diocese of Duluth v. Liberty Mutual
Insurance Company, et al., Case No. 17-cv-03254 DWF-LIB, pending in the United States
District Court for the District of Minnesota (collectively, the “Coverage Suit”);

      WHEREAS, the Diocese filed a voluntary petition for relief under Chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of Minnesota (Case No.
15-50792) (the “Reorganization Case”) on December 7, 2015 (the “Petition Date”);

       WHEREAS, the Diocese Parties, the Parish Parties, and the Liberty Mutual Parties,
without any admission of liability or concession of the validity of the positions or arguments
advanced by each other, now wish to compromise and resolve fully and finally any and all
Coverage Disputes, Tort Claims, and all other disputes between and among them;

        WHEREAS, through this Agreement, the Diocese Parties and Parish Parties intend to
provide the Liberty Mutual Parties with the broadest possible release of all Tort Claims,
including all Unknown Tort Claims, that occurred, or may have arisen, prior to the effective date
of the Plan, which Plan shall include a Channeling Injunction and a settling insurer Supplemental
Injunction that protects the Diocese Parties, the Parish Parties, and the Liberty Mutual Parties
from and against any past, present or future Tort Claims and Related Insurance Claims arising
prior to the effective date of the Plan;

       WHEREAS, through this Agreement, the Diocese Parties, Parish Parties, and the Liberty
Mutual Parties also wish to effect a sale of the Policies pursuant to 11 U.S.C. § 363 and to
provide the Liberty Mutual Parties with the broadest possible release and buyback with respect to

       1/
             Capitalized terms not defined herein, including in Section 1 hereof, shall have the
meanings given to them in the Bankruptcy Code.
 Case 15-50792       Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06               Desc Main
                                 Document     Page 10 of 132


the Policies, resulting in the Liberty Mutual Parties having, except as otherwise provided herein,
no obligations now, or in the future, under the Policies;

       NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants contained in this Agreement, the sufficiency of which is hereby acknowledged, and
intending to be legally bound, subject to the approval of the Bankruptcy Court and any other
court in which the Reorganization Case may be pending or that has jurisdiction over the
Reorganization Case, the Parties hereby agree as follows:

1.   DEFINITIONS

     1.1. As used in this Agreement, the following terms shall have the following meanings.
     Capitalized terms and terms in quotations shall have the meaning ascribed to them herein.
     Unless otherwise indicated, references to “Sections” are references to Sections of this
     Agreement.

         1.1.1. “Abuse” means (i) any actual or alleged sexual conduct, misconduct, abuse, or
         molestation, including actual or alleged “sexual abuse” as that phrase is defined in
         Minnesota Statutes § 541.073(1); (ii) indecent assault or battery, rape, lascivious
         behavior, undue familiarity, pedophilia, ephebophilia, or sexually-related physical,
         psychological, or emotional harm; (iii) contacts or interactions of a sexual nature; or
         (iv) assault, battery, corporal punishment, or other act of physical, psychological, or
         emotional abuse, humiliation, intimidation, or misconduct.

         1.1.2. “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§
         101-1532, and any amendments thereto applicable to this case.

         1.1.3. “Bankruptcy Court” means the United States Bankruptcy Court for the District
         of Minnesota.

         1.1.4. “Bankruptcy Orders” means collectively, the Approval Order and the Plan
         Confirmation Order.

         1.1.5. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
         amended, and the local rules of the Bankruptcy Court, as applicable to the
         Reorganization Case.

         1.1.6. “Channeled Claim(s)” means any Tort Claim or any other Claim against any of
         the Protected Parties, the Liberty Mutual Parties, or any Person qualifying as an insured
         under any Policy that, directly or indirectly, arises out of, relates to, or is in connection
         with any Tort Claim, any Related Insurance Claim, any Medicare Claim, and any Claim
         covered by the Channeling and Supplemental Injunctions under the Plan.

         1.1.7. “Claim” means any past, present, or future claim, demand, action, request, cause
         of action, suit, proceeding, or liability of any kind or nature whatsoever, whether at law
         or equity, known or unknown, actual or alleged, asserted or not asserted, suspected or
         not suspected, anticipated or unanticipated, accrued or not accrued, fixed or contingent,
         which has been or may be asserted by, or on behalf of, any Person, whether seeking

                                                 2
Case 15-50792     Doc 370      Filed 02/05/19 Entered 02/05/19 16:39:06                Desc Main
                               Document     Page 11 of 132


      damages (including compensatory, punitive, or exemplary damages) or equitable,
      mandatory, injunctive, or any other type of relief, including cross-claims,
      counterclaims, third-party claims, suits, lawsuits, administrative proceedings, notices of
      liability or potential liability, arbitrations, actions, rights, causes of action or orders, and
      any other claim within the definition of “claim” in section 101(5) of the Bankruptcy
      Code.

      1.1.8. “Committee” means the Official Committee of Unsecured Creditors appointed
      in the Reorganization Case, pursuant to an Order of the Bankruptcy Court entered on
      December 28, 2015.

      1.1.9. “Diocese” means the Diocese of Duluth and its estate (pursuant to section 541
      of the Bankruptcy Code).

      1.1.10. “Diocese Parties” means, collectively, the Diocese and: (i) each of the past,
      present, and future parents, subsidiaries, merged companies, divisions, and acquired
      companies of the Diocese; (ii) any and all named insured Person, insured Person,
      additional insured Person, or other Person claiming coverage under the Policies,
      including any and all past and present parishes of or in the Diocese (as applicable) and
      every Protected Person (as defined in the Policies); (iii) each of the foregoing Persons’
      respective past, present, and future parents, subsidiaries, merged companies, divisions,
      and acquired companies; (iv) each of the foregoing Persons’ respective predecessors,
      successors, and assigns; and (v) any and all past and present employees, officers,
      directors, shareholders, principals, teachers, staff, members, boards, administrators,
      priests, deacons, brothers, sisters, nuns, other clergy or religious, volunteers, agents,
      attorneys, and representatives of the Persons identified in the foregoing subsections (i)-
      (iv), in their capacity as such. Nothing in the foregoing is intended to suggest that such
      Persons are “employees” or agents of the Diocese or subject to its control. An
      individual who perpetrated an act of Abuse that forms the basis of a Tort Claim is not a
      Diocese Party with respect to that Tort Claim. No religious order is a Diocese Party.

      1.1.11. “Effective Date” means the date on which all conditions precedent to this
      Agreement are satisfied.

      1.1.12. “Extra-Contractual Claim” means any Claim against any of the Liberty Mutual
      Parties based, in whole or in part, on allegations that any of the Liberty Mutual Parties
      acted in bad faith or in breach of any express or implied duty, obligation, or covenant,
      contractual, statutory or otherwise, including any Claim on account of alleged bad faith;
      failure to act in good faith; violation of any express or implied duty of good faith and
      fair dealing; violation of any unfair claims practices act or similar statute, regulation, or
      code; any type of alleged misconduct; or any other act or omission of any of the Liberty
      Mutual Parties of any type for which the claimant seeks relief other than coverage or
      benefits under a policy of insurance. Extra-Contractual Claims include: (i) any Claim
      that, directly or indirectly, arises out of, relates to, or is in connection with, any of the
      Liberty Mutual Parties’ handling of any Claim or any request for insurance coverage,
      including any request for coverage for any Claim, including any Tort Claim; (ii) any
      Claim that, directly or indirectly, arises out of, relates to, or is in connection with, the

                                                3
Case 15-50792     Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06             Desc Main
                              Document     Page 12 of 132


      Policies and any contractual duties arising therefrom, including any contractual duty to
      defend the Diocese Parties or Parish Parties against any Tort Claims; and (iii) the
      conduct of the Parties with respect to the negotiation of this Agreement and the Plan.

      1.1.13. “Final Order” means an order, judgment, or other decree (including any
      modification or amendment thereof) that remains in effect and has not been reversed,
      withdrawn, vacated, or stayed, and as to which the time to appeal or seek review,
      rehearing, or writ of certiorari has expired or, if such an appeal or review has been
      taken, (i) it has been resolved and no longer remains pending, or (ii) an appeal or
      review has been taken timely but such order has not been stayed and the Parties have
      mutually agreed in writing that the order from which such appeal or review is taken
      should be deemed to be a Final Order within the meaning of this Agreement.

      1.1.14. “Great American Insurance Company” means the Great American Insurance
      Company and each of its past, present and future parents, subsidiaries, affiliates, and
      divisions; each of its respective past, present, present, and future parents, subsidiaries,
      affiliates, holding companies, merged companies, related companies, divisions and
      acquired companies; each of its respective past, present and future directors, officers,
      shareholders, employees, partners, principals, agents, attorneys, joint ventures, joint
      venturers, representatives, and claims handling administrators; and each of its
      respective predecessors, successors, assignors, and assigns, whether known or
      unknown.

      1.1.15. “Interests” means all liens, Claims, encumbrances, interests, and other rights of
      any nature, whether at law or in equity, including any rights of contribution, indemnity,
      defense, subrogation, or similar relief.

      1.1.16. “Liberty Mutual” means Liberty Mutual Insurance Company.

      1.1.17. “Liberty Mutual Parties” means the Liberty Mutual Insurance Company and
      each of its past, present and future parents, subsidiaries, affiliates, and divisions; each
      of its respective past, present, present, and future parents, subsidiaries, affiliates,
      holding companies, merged companies, related companies, divisions, and acquired
      companies; each of its respective past, present and future directors, officers,
      shareholders, employees, partners, principals, agents, attorneys, joint ventures, joint
      venturers, representatives, and claims handling administrators; and each of its
      respective predecessors, successors, assignors, and assigns, whether known or
      unknown, and all Persons, including without limitation, Great American Insurance
      Company, acting on behalf of, by, through or in concert with them, including those
      Persons who issued, or allegedly issued, the Policies listed on Exhibit A attached to this
      Agreement.

      1.1.18. “Parish” means all parishes listed on Exhibit B.

      1.1.19. “Parish Parties” means the Parishes and (i) each of the past, present, and future
      parents, subsidiaries, merged companies, divisions, and acquired companies of the
      Parishes; (ii) any and all named insured Person, insured Person, additional insured

                                              4
Case 15-50792     Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06              Desc Main
                              Document     Page 13 of 132


      Person, or any other Person claiming coverage under the Policies, including every
      Protected Person (as defined in the Policies); (iii) each of the foregoing Persons’
      respective past, present, and future parents, subsidiaries, merged companies, divisions,
      and acquired companies; (iv) each of the foregoing Persons’ respective predecessors,
      successors, and assigns; and (v) any and all past and present employees, officers,
      directors, shareholders, principals, teachers, staff, members, boards, administrators,
      priests, deacons, brothers, sisters, nuns, other clergy or religious, volunteers, agents,
      attorneys, and representatives of the Persons identified in the foregoing subsections (i)-
      (iv), in their capacity as such. Nothing in the foregoing is intended to suggest that such
      Persons are “employees” or agents of the Parishes or subject to their control. An
      individual who perpetrated an act of Abuse that forms the basis of a Tort Claim is not a
      Parish Party with respect to that Tort Claim.

      1.1.20. “Parties” means the Diocese Parties, the Liberty Mutual Parties and the Parish
      Parties, and “Party” refers to them individually.

      1.1.21. “Person” means any individual or entity, including any corporation, limited
      liability company, partnership, general partnership, limited partnership, limited liability
      partnership, limited liability limited partnership, proprietorship, association, joint stock
      company, joint venture, estate, trust, trustee, personal executor or personal
      representative, unincorporated association, or other entity or organization, including
      any federal, international, foreign, state, or local governmental or quasi-governmental
      entity, body, or political subdivision, or any agency or instrumentality thereof, and any
      other individual or entity within the definition of (i) “person” in section 101(41) of the
      Bankruptcy Code; or (ii) “entity” in section 101(15) of the Bankruptcy Code.

      1.1.22. “Plan” refers to the Diocese’s chapter 11 plan of reorganization and any
      amendment thereto, as approved and confirmed by Final Order of the Bankruptcy
      Court, and that is consistent with the Agreement, and containing such language and
      provisions as are acceptable to Liberty Mutual in its sole discretion.

      1.1.23. “Policies” means any and all insurance policies, whether known or unknown,
      existing, missing, or allegedly in existence, that were issued or allegedly issued by any
      of the Liberty Mutual Parties to the Diocese Parties or the Parish Parties on or before
      the Bankruptcy Plan Effective Date, and allegedly insure or otherwise provide
      insurance coverage for the Diocese Parties or the Parish Parties with respect to Tort
      Claims, and including all secondary evidence alleged to support the existence and terms
      of the Policies. Policies shall include, but not be limited to: (i) policies issued to the
      Diocese Parties or Parish Parties for which Liberty Mutual has either accepted
      responsibility, or for which Liberty Mutual allegedly is responsible, pursuant to a
      corporate transaction between The Ohio Casualty Insurance Company and Great
      American Insurance Company; (ii) the insurance policies listed on Exhibit A; and (iii)
      the XOV Alleged Policy.

      1.1.24. “Protected Parties” means any of the Diocese Parties, the Reorganized Debtor
      (as shall be defined in the Plan), and the Parish Parties and, in their capacity as such,
      their respective predecessors and successors, and all of the foregoing Person’s, past,

                                              5
Case 15-50792     Doc 370      Filed 02/05/19 Entered 02/05/19 16:39:06              Desc Main
                               Document     Page 14 of 132


      present, and future members, shareholders, trustees, officers, directors, officials,
      employees, agents, representatives, servants, contractors, consultants, volunteers,
      attorneys, professionals, insiders, subsidiaries, merged or acquired companies or
      operations, and their successors and assigns; but an individual who perpetrated an act of
      Abuse that forms the basis of a Tort Claim is not a Protected Party with respect to that
      Tort Claim. Protected Party also includes the other insured entities, and, in their
      capacity as such, their respective predecessors and successors, and all of the foregoing
      Person’s, past, present, and future members, shareholders, trustees, officers, directors,
      officials, employees, agents, representatives, servants, contractors, consultants,
      volunteers, attorneys, professionals, insiders, subsidiaries, merged or acquired
      companies or operations, and their successors and assigns. No religious order other than
      the Diocese itself is a Protected Party.

      1.1.25. “Related Insurance Claim” means (i) any Claim by any Person against any of
      the Liberty Mutual Parties for defense, indemnity, contribution, subrogation, or similar
      relief that, directly or indirectly, arises from, relates to, or is in connection with, a Tort
      Claim; and (ii) any Extra Contractual Claim that, directly or indirectly, arises out of,
      relates to, or is in connection with, any Tort Claim, including any Claim that, directly or
      indirectly, arises out of, relates to or is in connection with, any of the Liberty Mutual
      Parties’ handling of any Tort Claim.

      1.1.26. “Reorganized Debtor” shall have the meaning ascribed in the Plan, but for
      purposes hereof, shall mean the Diocese after confirmation of the Plan.

      1.1.27. “Settlement Amount” means the sum of $[6,500,000.00] to be paid to the
      Diocese for the benefit of Tort Claimants (but excluding Unknown Tort Claims) by
      Liberty Mutual after satisfaction of all Conditions Precedent, and pursuant to the
      confirmed Plan.

      1.1.28. “Tort Claim” means any Claim against any of the Protected Parties or the
      Liberty Mutual Parties that arises out of, relates to, results from, causes, or is in
      connection with, in whole or in part, directly or indirectly, Abuse that took place, in
      whole or in part, prior to the effective date of the Plan, including any such Claim that
      seeks: monetary damages or any other relief, under any theory of liability, including
      vicarious liability; respondeat superior; any fraud-based theory, including fraud in the
      inducement; any negligence-based or employment-based theory, including negligent
      hiring, supervision, retention, or misrepresentation; violation of civil rights, any other
      theory based on misrepresentation, concealment, or unfair practice; contribution;
      indemnity; public or private nuisance; or any other theory, including any theory based
      on public policy or any acts or failures to act by any of the Protected Parties, Liberty
      Mutual Parties, or any other Person for whom any of the Protected Parties or Liberty
      Mutual Parties are allegedly responsible, including any such Claim asserted against any
      of the Parties in connection with the Diocese’s Reorganization Case. “Tort Claim”
      includes any Unknown Tort Claim.




                                               6
Case 15-50792      Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06             Desc Main
                               Document     Page 15 of 132


       1.1.29. “Tort Claimant” means any Person holding a Tort Claim, including but not
       limited to any Claims articulated or set forth in proofs of claim filed with the
       Bankruptcy Court in the Reorganization Case.

       1.1.30. “UCR” means Michael R. Hogan as the unknown claimants representative,
       appointed pursuant to that certain Order Appointing Unknown Claimants’
       Representative entered by the Bankruptcy Court [Docket No. 328].

       1.1.31. “Unknown Tort Claim” means any Tort Claim that is neither filed, nor deemed
       filed, by the proof of claim bar date in the Diocese’s bankruptcy case (“Claim Filing
       Date”) and is held by an individual who: (i) was continuously between the Claim Filing
       Date and the Plan’s effective date under a disability recognized by Minn. Stat. §
       541.15, subds. 1, 2, and 3 (or other applicable law suspending the running of the
       limitation period, if any, other than Minn. Stat. § 541.15, subd. 4); (ii) has a Tort Claim
       that was barred by the statute of limitations as of the Claim Filing Date, but is no longer
       barred by the applicable statute of limitations for any reason, including the enactment
       of legislation that revises previously time-barred Tort Claims; (iii) claims he or she was
       incapable of knowing of the existence of his or her Tort Claim as of the Claim Filing
       Date for any reason, including alleged memory repression or suppression; or as
       otherwise defined by subsequent order of the Bankruptcy Court; or (iv) any other
       individual or class of individuals the UCR can identify that would have a Tort Claim
       on, or prior to, the effective date of the Plan.

       1.1.32. “XOV Alleged Policy” means the alleged insurance policy issued to the Diocese
       by Great American Insurance Company with a policy number of XOV0770553
       referenced in the Diocese’s Opposition to Liberty Mutual’s Motion for Summary
       Judgment filed in the Coverage Suit, ECF No. 193, at 1, 35.

2. THE REORGANIZATION CASE AND PLAN FOR REORGANIZATION

  2.1.   Not later than five (5) days after the last Party signs this Agreement, the Diocese shall
  file a motion in the Bankruptcy Court (the “Approval Motion”) in form and substance
  acceptable to the Liberty Mutual Parties and the Diocese, seeking entry of an order approving
  this Agreement and authorizing the Parties to undertake the transactions contemplated by this
  Agreement (the “Approval Order”).

       2.1.1. The Diocese shall provide written notice of the Approval Motion to (i) all Tort
       Claimants to the extent they are known by the Diocese, (ii) counsel for the Committee,
       (iii) the UCR, (iv) all Persons who have filed notices of appearance in the
       Reorganization Case, and (v) all Persons known to have provided general or
       professional liability insurance to the Diocese Parties. The Diocese shall serve all
       claimants identified above at the address shown on their proofs of claim or to their
       counsel of record or, if no proof of claim was filed, then at the address on the Diocese’s
       schedules. The Diocese shall also serve the attorney for each Tort Claimant. The
       Diocese shall serve known Tort Claimants even if not scheduled or the subject of a
       proof of claim, to the extent known to the Diocese. The Diocese shall also serve any
       and all co-defendants and their counsel (to the extent of record) in any pre-petition

                                               7
Case 15-50792     Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06            Desc Main
                              Document     Page 16 of 132


      litigation brought by Tort Claimants at the last address shown on any filed appearance
      or, if such co-defendant is proceeding pro se, then to the last address of record for such
      pro se co-defendant. The Diocese shall provide notice of the Approval Motion in a
      form and substance acceptable to Liberty Mutual.

 2.2.    If any Person, including, without limitation, the Commiteee, files an objection to the
 Approval Motion, the Diocese shall file a written response, in a form acceptable to the
 Liberty Mutual Parties, and shall take all reasonable steps to defend against any appeal,
 petition, motion, or other challenge to the Bankruptcy Court’s entry of the Approval Order.
 The Parties will cooperate with the Diocese, including making all appropriate submissions.

 2.3.   The Diocese shall file a Plan, including all exhibits, schedules, and related
 documents, which shall be in all respects consistent with this Agreement and shall not
 deprive the Liberty Mutual Parties of any right or benefit under this Agreement or otherwise
 adversely affect the Interests of the Liberty Mutual Parties under this Agreement.

      2.3.1. The Plan shall include an injunction (the “Channeling Injunction”) in
      substantially the form attached as Schedule 1 to this Agreement, with only such
      modifications as are acceptable to the Liberty Mutual Parties, the Diocese and the
      Parishes, pursuant to section 105 of the Bankruptcy Code, barring and permanently
      enjoining all Persons who have held or asserted, or may in the future hold or assert,
      Claims from taking any action, directly or indirectly for purposes of asserting,
      enforcing or attempting to assert or enforce any Channeled Claim and channeling such
      Channeled Claims to a trust or trusts established pursuant to the Plan (“Trust”), to
      which all Channeled Claims are channeled as the sole and exclusive source of payment
      of any such Channeled Claims.

      2.3.2. The Plan shall also include an injunction (the “Supplemental Injunction”) in
      substantially the form attached as Schedule 2 to this Agreement, with only such
      modifications as are acceptable to the Liberty Mutual Parties, the Diocese and the
      Parishes, pursuant to sections 105(a) and 363 of the Bankruptcy Code.

 2.4.    In the Reorganization Case, the Diocese shall seek and obtain entry of an order in
 form and substance acceptable to the Liberty Mutual Parties that: (i) approves the Plan
 pursuant to section 1129 of the Bankruptcy Code and any other applicable provision of the
 Bankruptcy Code; (ii) contains the Channeling Injunction; (iii) contains the Supplemental
 Injunction; (iv) provides that this Agreement is binding on the Trust, the reorganized
 Diocese, and any successors of the Trust or reorganized Diocese; and (v) provides all
 protections to the Liberty Mutual Parties against Tort Claims that are afforded to settling
 insurers under the Plan (the “Plan Confirmation Order”).

      2.4.1. The Plan and Plan Confirmation Order must be in all respects consistent with
      this Agreement and contain no provisions that diminish or impair the benefit of this
      Agreement to the Liberty Mutual Parties.

      2.4.2. In seeking to obtain the Plan Confirmation Order, the Diocese must: (i) seek a
      confirmation hearing on an appropriately timely basis; (ii) urge the Bankruptcy Court to

                                             8
Case 15-50792      Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06              Desc Main
                               Document     Page 17 of 132


      overrule any objections and confirm the Plan; and (iii) take all reasonable steps to
      defend against any appeal, petition, motion, or other challenge to the Bankruptcy
      Court’s entry of the Plan Confirmation Order.

      2.4.3. The form and manner of notice of the hearing to confirm the Plan and the form
      and manner of notice of the hearing as to the adequacy of the disclosure statement
      pertaining thereto are subject to advance approval by the Liberty Mutual Parties, which
      approval cannot be unreasonably withheld. The Diocese shall publish notice of the
      Plan, balloting and disclosure statement relating to the Plan, twice in a national
      publication and such other publications, to be agreed to by the Parties, and at times and
      in substance agreed to by the Parties.

      2.4.4. Prior to entry of the Plan Confirmation Order, the Diocese shall oppose any
      motion to lift any stay pursuant to section 362 of the Bankruptcy Code as to any Tort
      Claim. If the Bankruptcy Court lifts the stay as to any Tort Claim prior to the Plan
      Confirmation Order, the Diocese shall defend itself against that Tort Claim and comply
      with the terms of the stay relief order. If the Diocese fails to defend that Tort Claim,
      then the Liberty Mutual Parties shall have the right, but not the duty, to defend and/or
      indemnify the Diocese against that Tort Claim and any costs incurred by the Liberty
      Mutual Parties in defending and/or indemnifying the Diocese shall be deducted from
      the Settlement Amount. In such event, the Diocese will cooperate with the Liberty
      Mutual Parties in the defense and/or indemnification of such Tort Claim.

 2.5.    The Diocese agrees that the Trust and Plan shall provide that the assets in the Trust
 shall be used solely for payment of indemnity and expenses relating to reimbursing the
 United States government for reimbursement obligations for any payments (“Conditional
 Payments”) made pursuant to Section 1395y(b)(2)(B) of the Medicare Secondary Payer Act,
 codified at 42 U.S.C. § 1395y, and the regulations promulgated thereunder, found at 42
 C.F.R. § 4.11.1 et seq. (“MSPA”), applicable to any Tort Claimant who claims he or she is
 eligible to receive, is receiving, or has received Medicare benefits (“Medicare Beneficiary”)
 and, after satisfaction thereof, to such Medicare Beneficiaries and Tort Claimants. Except for
 the payment of the Settlement Amount, the Liberty Mutual Parties shall not be obligated to
 make any other payments, including any payments to the Trust.

 2.6.   The Diocese Parties and Parish Parties will undertake all reasonable actions and
 cooperate with the Liberty Mutual Parties in connection with their reinsurers.

 2.7.    The Parties shall cease all litigation activities against each other in the Coverage Suit;
 provided, however, that each Party may take whatever steps that, in its sole judgment, are
 necessary to defend its interests as long as it remains a party in the Coverage Suit and may
 also take steps regarding the sealing of certain information that was provided to the District
 Court in the Coverage Suit.

 2.8.   The Diocese shall use its reasonable efforts to obtain the dismissal of other Claims, if
 any, against the Liberty Mutual Parties by any other insurer in the Coverage Suit.




                                               9
Case 15-50792       Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06             Desc Main
                                Document     Page 18 of 132


  2.9.    The Parties covenant not to sue each other until (a) the Bankruptcy Orders become
  Final Orders, at which time this covenant is superseded by the releases provided in Section 4,
  or (b) the date on which this Agreement is terminated. As of the Effective Date, the Diocese
  Parties and the Parish Parties:

       2.9.1. will withdraw all outstanding tenders of Claims to the Liberty Mutual Parties
       for defense and indemnity;


       2.9.2. will not tender any Claims to the Liberty Mutual Parties; and


       2.9.3. will not request the Liberty Mutual Parties to fund any judgments, settlements,
       or defense costs.


  2.10. The Liberty Mutual Parties shall have no obligation to pay, handle, object, or
  otherwise respond to any Claim, unless this Agreement is terminated.

3. PAYMENT OF THE SETTLEMENT AMOUNTS AND DISMISSAL OF COVERAGE
   SUIT

  3.1.    Conditions Precedent. The Agreement shall become effective and shall be binding on
  the Parties, and Liberty Mutual will pay the Settlement Amount only after the following
  conditions have first been satisfied: (a) entry of a Final Order (i) approving the Approval
  Motion, with the form and content of notice of the motion acceptable to the Liberty Mutual
  Parties; and (ii) approving the form and content of notice of the Plan, ballots, and disclosure
  statement relating to the Plan, including publishing twice in a national publication and such
  other publications to be determined by the Parties and consistent with the terms of this
  Agreement; (b) entry of a Final Order approving the form and content of the Tort Claimants’
  ballot, each to be satisfactory to the Liberty Mutual Parties; (c) entry of a Final Order
  confirming a Plan agreed to by the Diocese in accordance with the Agreement, containing
  such terms and conditions as are acceptable to the Liberty Mutual Parties; (d) execution of
  the Agreement by all Parties in form and substance acceptable to the Parties; (e) entry of a
  Final Order approving of the Channeling Injunction and the Supplemental Injunction in favor
  of the Liberty Mutual Parties and the Protected Parties in form and substance acceptable to
  the Parties; and (f) entry of a Final Order approving of the releases in favor of the Liberty
  Mutual Parties and the Protected Parties, as are acceptable to the Parties.

  3.2.    In full and final settlement of (i) all responsibilities for any and all Tort Claims that
  occurred or may have arisen prior to the effective date of the Plan and any and all Unknown
  Tort Claims; and (ii) in consideration of the sale of the Policies free and clear of all Claims
  and Interests of any Person, the Liberty Mutual Parties shall pay the Settlement Amount
  within thirty (30) days after Liberty Mutual receives written notice from the Diocese that the
  effective date of the Plan has occurred and directions as to transmission of the payment.

  3.3.    The Parties agree that the Settlement Amount is the total amount the Liberty Mutual
  Parties are obligated to pay on account of (i) any and all Tort Claims, including all Unknown
                                               10
Case 15-50792       Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06               Desc Main
                                Document     Page 19 of 132


  Tort Claims, through the effective date of the Plan, that arise under, arising out of, relating to,
  or in connection with, the Policies (including Channeled Claims, any reimbursement
  obligations for Conditional Payments under the MSPA, and any Extra-Contractual Claims);
  and (ii) any and all Claims and Interests, whether known or unknown, past, present, or future,
  that arise under, arising out of, relating to, or in connection with the Policies.

  3.4.           The Parties further agree that (i) under no circumstance will the Liberty Mutual
  Parties ever be obligated to make any additional payments in excess of the Settlement
  Amount to, or on behalf of, anyone in connection with the Policies or in connection with any
  Claims or Tort Claims, including any Channeled Claims and any Extra Contractual Claims;
  (ii) under no circumstance will the Liberty Mutual Parties ever be obligated to make any
  additional payments to, or on behalf of, the Diocese Parties, Parish Parties, or any Tort
  Claimants in connection with any certificates, or coverage under any Policies issued by the
  Liberty Mutual Parties with respect to any Claims that, directly or indirectly, arise out of,
  relate to, or are in connection with, any Tort Claims, including any Channeled Claims and
  any Extra Contractual Claims; and (iii) all limits of liability of the Policies, regardless of how
  these Policies identify or describe those limits, including all per person, per occurrence, per
  claim, “each professional incident,” and aggregate limits, shall be deemed fully and properly
  exhausted. The Parties further agree that the Settlement Amount is the full purchase price of
  the Policies.

       3.4.1. The Parties agree and jointly represent that (i) the consideration to be provided
       by the Liberty Mutual Parties pursuant to this Agreement (including the Amount)
       constitutes fair and reasonable exchanges for the consideration granted to the Liberty
       Mutual Parties in this Agreement (including the releases set forth below), and (ii) the
       consideration to be provided by the Diocese Parties and Parish Parties to the Liberty
       Mutual Parties pursuant to this Agreement (including the releases set forth below)
       constitutes a fair and reasonable exchange for the consideration granted to the Diocese
       Parties and Parish Parties in this Agreement (including the Settlement Amount). The
       Liberty Mutual Parties are not acting as volunteers in paying the Settlement Amount,
       and the Liberty Mutual Parties’ payment of the Settlement Amount reflects potential
       liabilities and obligations to the Diocese and Parishes of amounts the Liberty Mutual
       Parties allegedly are obligated to pay on account of any and all Claims.

  3.5 Within ten (10) days after the Liberty Mutual Parties pay the Settlement Amount, the
  Diocese shall sign and file any necessary papers to have dismissed any action pending in
  connection with the Coverage Disputes, and the Diocese shall file a stipulation, that is signed
  by all Parties that are parties to the Coverage Suit, that dismisses with prejudice any and all
  claims asserted by any of the Parties against any of the other Parties.

4. RELEASES and SALE FREE AND CLEAR

  4.1.    Diocese Parties Release of Liberty Mutual Parties. Upon payment by the Liberty
  Mutual Parties of the Settlement Amount, the Diocese Parties hereby fully, finally, and
  completely remise, release, acquit, and forever discharge the Liberty Mutual Parties and any
  of their reinsurers or retrocessionaires from any and all past, present, and unknown Claims
  that occurred, or may have arisen, prior to the effective date of the Plan and that directly or

                                                11
Case 15-50792      Doc 370      Filed 02/05/19 Entered 02/05/19 16:39:06               Desc Main
                                Document     Page 20 of 132


 indirectly, arise out of, relate to, or are in connection with, the Tort Claims, the Coverage
 Disputes, the Coverage Suit, the Policies, or any other binder, certificate, or policy of
 insurance issued by the Liberty Mutual Parties or for which the Liberty Mutual Parties are
 responsible for, including any Channeled Claims, Extra-Contractual Claims, reimbursement
 obligations for Conditional Payments under the MSPA, and all Claims that, directly or
 indirectly, arise from, relate to, or are in connection with, the Reorganization Case. This
 release specifically includes all unknown Claims that are based, in whole or in part, on the
 Tort Claims, the Coverage Dispute, the Coverage Suit, the Policies, or any other binder,
 certificate, or policy of insurance issued by the Liberty Mutual Parties, or for which the
 Liberty Mutual Parties are responsible.

 4.2.    Liberty Mutual Release of Diocese Parties. Upon the Diocese’s dismissal of the
 Coverage Suit, with prejudice, the Liberty Mutual Parties hereby fully, finally, and
 completely remise, release, acquit, and forever discharge the Diocese Parties from any and all
 past, present, and unknown Claims that, occurred, or may have arisen, prior to the effective
 date of the Plan that directly or indirectly, arise out of, relate to, or are in connection with, the
 Tort Claims, the Coverage Disputes, the Coverage Suit, the Policies, or any other binder,
 certificate, or policy of insurance issued by the Liberty Mutual Parties, including any
 Channeled Claims, Extra-Contractual Claims, and all Claims that, directly or indirectly, arise
 from, relate to, or are in connection with, the Reorganization Case. This release specifically
 includes all unknown Claims that are based, in whole or in part, on the Tort Claims, the
 Coverage Disputes, the Coverage Suit, the Policies, or any other binder, certificate, or policy
 of insurance issued by the Liberty Mutual Parties, or for which Liberty Mutual is responsible.

 4.3.    Parish Parties Release of Liberty Mutual Parties. Upon payment by the Liberty
 Mutual Parties of the Settlement Amount, the Parish Parties hereby fully, finally, and
 completely remise, release, acquit, and forever discharge the Liberty Mutual Parties and any
 of their reinsurers or retrocessionaires from any and all past, present, and unknown Claims,
 including any Claims that directly or indirectly, arise out of, relate to, or are in connection
 with, the Tort Claims, the Coverage Disputes, the Coverage Suit, the Policies, or any other
 binder, certificate, or policy of insurance issued by the Liberty Mutual Parties or for which
 Liberty Mutual is responsible, including any Channeled Claims, Extra-Contractual Claims,
 and all Claims that, directly or indirectly, arise from, relate to, or are in connection with the
 Reorganization Case. This release specifically includes all unknown Claims that are based,
 in whole or in part, on the Tort Claims, the Coverage Disputes, the Coverage Dispute, the
 Policies, or any other binder, certificate, or policy of insurance issued by the Liberty Mutual
 Parties, or for which Liberty Mutual is responsible.

 4.4.     Liberty Mutual Release of Parish Parties. Upon the Diocese’s dismissal of the
 Coverage Suit, with prejudice, the Liberty Mutual Parties hereby fully, finally, and
 completely remise, release, acquit, and forever discharge the Parish Parties from any and all
 past, present, and unknown Claims, including any Claims that directly or indirectly, arise out
 of, relate to, or are in connection with the Tort Claims, the Coverage Disputes, the Coverage
 Suit, the Policies, or any other binder, certificate, or policy of insurance issued by the Liberty
 Mutual Parties, including any Channeled Claims, Extra-Contractual Claims, reimbursement
 obligations for Conditional Payments under the MSPA, and all Claims that, directly or
 indirectly, arise from, relate to, or are in connection with the Reorganization Case. This

                                                12
Case 15-50792     Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06            Desc Main
                              Document     Page 21 of 132


 release specifically includes all unknown Claims that are based in whole or in part on the
 Tort Claims, the Coverage Disputes, the Coverage Suit, the Policies, or any other binder,
 certificate, or policy of insurance, issued by the Liberty Mutual Parties or for which Liberty
 Mutual is responsible.

 4.5.    Unless otherwise provided in the Plan, the releases contained in this Section shall be
 pursuant to the principles set forth in Pierringer v. Hoger, 124 N.W.2d 106 (Wis. 1963) and
 Frey v. Snelgrove, 269 N.W.2d 918 (Minn. 1978), and all Tort Claimants reserve their rights
 against religious orders and any Persons not covered under the Policies, who will remain
 severally liable on any Claims.

 4.6.    From and after the first day on which the Plan Confirmation Order is a Final Order,
 the Diocese Parties shall not assert against the Liberty Mutual Parties any Claim with respect
 to any matter, conduct, transaction, occurrence, fact, or other circumstance that, directly or
 indirectly, arises out of, relates to, or is in connection with any Tort Claim, including any
 Unknown Tort Claim, that occurred or may have arisen prior to the effective date of the Plan
 (including any Tort Claim that arises under or relates to the Policies or any other binder,
 certificate, or policy of insurance issued by any of the Liberty Mutual Parties, any Channeled
 Claim, any Extra Contractual Claim, and/or any other matter released pursuant to Section 4).

 4.7.    From and after the first day on which the Plan Confirmation Order is a Final Order,
 the Parish Parties shall not assert against the Liberty Mutual Parties any Claim with respect
 to any matter, conduct, transaction, occurrence, fact, or other circumstance that, directly or
 indirectly, arises out of, relates to, or is in connection with any Claim, including any Tort
 Claim, and any other Claim that arises under or relates to the Policies or any other binder,
 certificate, or policy of insurance issued by any of the Liberty Mutual Parties, any Channeled
 Claim, any Extra Contractual Claim, and/or any other matter released pursuant to Section 4.

 4.8.    As set forth in the Approval Order, upon entry of the Bankruptcy Orders as Final
 Orders, the Liberty Mutual Parties, for the consideration stated herein, shall buy back the
 Policies free and clear of all Interests of all Persons, including all Interests of the Diocese
 Parties, the Parish Parties, any other Person claiming coverage by, through, or on behalf of,
 any of the Diocese Parties, the Parish Parties, any other insurer, and any Tort Claimant. This
 sale is pursuant to sections 363(b) and 363(f) of the Bankruptcy Code. The Parties
 acknowledge and agree that (i) the Liberty Mutual Parties are good faith purchasers of the
 Policies within the meaning of section 363(m) of the Bankruptcy Code and (ii) the
 consideration exchanged constitutes a fair and reasonable settlement of the Parties’ disputes
 and of their respective rights and obligations relating to the Policies and constitutes
 reasonably equivalent value, and (iii) the releases in this Agreement and the buyback of the
 Policies comply with the Bankruptcy Code and applicable non-bankruptcy laws. As set forth
 in the Approval Order, upon entry of the Bankruptcy Orders as Final Orders, the Policies
 shall be terminated and of no further force and effect. The Liberty Mutual Parties’ payment
 of the Settlement Amount shall constitute the Liberty Mutual Parties’ full and complete
 performance of any and all obligations under the Policies, including any performance owed
 to the Diocese Parties, and exhausts all limits of liability of the Policies. All Interests the
 Diocese Parties or the Parish Parties may have had, may presently have, or in the future may
 have, in the Policies or any other binder, certificate, or policy of insurance issued by the

                                             13
 Case 15-50792       Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06              Desc Main
                                 Document     Page 22 of 132


   Liberty Mutual Parties shall be released. The Diocese Parties and the Parish Parties accept
   the Settlement Amount in full and complete satisfaction of all the Liberty Mutual Parties’
   past, present, and future obligations, including any obligations to any of the Diocese Parties
   and the Parish Parties under the Policies or arising therefrom, if any, as to any and all Claims
   for insurance coverage or policy benefits of any nature whatsoever, whether legal or
   equitable, known or unknown, suspected or unsuspected, fixed or contingent, and regardless
   of whether or not such claims arise from, relate to, or are in connection with the Tort Claims,
   the Unknown Tort Claims, the Coverage Disputes, the Coverage Suit, the Channeled Claims,
   the Reorganization Case, or otherwise under the Policies.

   4.9.     If, contrary to the intent of the Parties, any Claims released pursuant to this Section 4
   of the Agreement, including any past, present or unknown Claim for insurance coverage
   under the Policies or any other Claim by the Diocese Parties or the Parish Parties against any
   of the Liberty Mutual Parties, are deemed to survive this Agreement, even though they are
   encompassed by the terms of the releases set forth in this Section 4 of this Agreement, the
   Parties hereby forever, expressly, and irrevocably waive entitlement to, and agree not to
   assert, any and all such Claims.

   4.10. All of the releases and other benefits provided in this Agreement by the Diocese
   Parties and the Parish Parties to the Liberty Mutual Parties are at least as favorable as the
   releases and other benefits that the Diocese and Parishes have provided to any other one of
   the Diocese’s or Parish’s insurers in the Reorganization Case. If the Diocese or Parish(es)
   enters into any agreement with any other one of its insurers in the Reorganization Case that
   provides that insurer with releases or other benefits that are more favorable than those
   contained in this Agreement, then this Agreement shall be deemed to be modified to provide
   the Liberty Mutual Parties with those more favorable releases and/or benefits. However, the
   provision at Section 7.2 that the duty to defend, indemnify, and hold harmless the Liberty
   Mutual Parties not extend to nor include claims that are or may be made against Liberty
   Mutual by other insurers, shall not be modified. The Diocese Parties and Parish Parties shall
   notify the Liberty Mutual Parties promptly of the existence of such more favorable releases
   or benefits.

   4.11. Neither the releases set forth in this Section 4 nor any other provisions in this
   Agreement are intended to apply to or have any effect on the Liberty Mutual Parties’ right to
   reinsurance recoveries under any reinsurance treaties, certificates, or contracts that cover
   losses arising under or in connection with the Policies or any other binder, certificate, or
   policy of insurance issued by the Liberty Mutual Parties.

   4.12. This Section 4 is not intended to, and shall not be construed to, release, waive,
   relinquish, or otherwise affect the Parties’ rights and obligations under this Agreement.

5. TERMINATION OF AGREEMENT

In the event i) the Bankruptcy Orders do not become Final Orders of the Bankruptcy Court
within one year from the date on which the Agreement is executed by all the Parties, or ii) a Plan
is filed or confirmed that is inconsistent with the terms of the Agreement or is otherwise
unacceptable to Liberty Mutual, or iii) the Reorganization Case is dismissed or converted, then

                                                14
 Case 15-50792        Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06             Desc Main
                                 Document     Page 23 of 132


Liberty Mutual may terminate the Agreement upon fifteen (15) days’ notice to the Diocese,
immediately following which the Agreement shall be null and void and of no force or effect.

6. REPRESENTATIONS AND WARRANTIES OF THE PARTIES

   6.1.    The Parties separately represent and warrant as follows:

          6.1.1. To the extent it is a corporation, including a non-profit corporation, or other
          legal entity, it has the requisite power and authority to enter into this Agreement and to
          perform the obligations contemplated by this Agreement, subject only to approval of
          the Bankruptcy Court;

          6.1.2. This Agreement has been thoroughly negotiated and analyzed by counsel to the
          Parties and executed and delivered in good faith, pursuant to arm’s length negotiations
          and for value and valuable consideration.

   6.2    The Diocese Parties and Parish Parties represent and warrant that they have not and
   will not assign any Interests in the Policies or any other binder, certificate, or policy of
   insurance issued by the Liberty Mutual Parties or for which the Liberty Mutual Parties has
   responsibility.

   6.3   The Diocese Parties and the Parish Parties represent and warrant that they are the
   owners of the Policies and that no other Person has legal title to the Policies.

   6.4    The Diocese Parties and Parish Parties each represent and warrant that they have not
   in any way assisted, and shall not in any way assist, any Person in the establishment of any
   Claim against the Liberty Mutual Parties.

   6.5     The person(s) executing this Agreement on behalf of the parties in Sections 1.1.10(i),
   (ii), and (iii) and Sections 1.1.18(i), (ii) and (iii) (collectively, the “Other Diocese /Parish
   Parties”) represents and warrants that he/she has received authority from such Other Diocese
   /Parish Parties, as the case may be, to execute this Agreement on their behalf and to provide
   the releases identified in Section 4 above on behalf of such Other Diocese /Parish Parties.
   Notwithstanding the foregoing, nothing in the definition of Other Diocese /Parish Parties is
   intended to suggest or should be construed to mean that any Person included in this definition
   is owned, directed, supervised or controlled by the Diocese or Parishes.

   6.6     The Parties have completed a reasonable search for evidence of any Policies issued
   by the Liberty Mutual Parties to the Diocese Parties and Parish Parties that might afford
   coverage with respect to any Tort Claim. Other than the alleged Policies identified in Exhibit
   A, no such Policies or acknowledgments of coverage have been identified. Notwithstanding
   the foregoing, nothing in this Agreement, including the Schedules or Exhibits thereto, shall
   be construed as, or deemed to be, an admission or evidence that any binder, certificate, or
   policy of insurance was in fact issued and/or affords coverage in connection with the Tort
   Claims.

7. ACTIONS INVOLVING THIRD PARTIES


                                                15
Case 15-50792     Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06             Desc Main
                              Document     Page 24 of 132


 7.1.    For purposes of supporting the releases granted in Section 4 and the extinguishment
 of any and all rights under the Policies, the Diocese Parties and Parish Parties hereby agree as
 follows:

      7.1.1. If any other insurer of the Diocese Parties or Parish Parties obtains a judicial
      determination or binding arbitration award that it is entitled to obtain a sum certain
      from any of the Liberty Mutual Parties as a result of a claim for contribution,
      subrogation, indemnification, or other similar Claim for any of the Liberty Mutual
      Parties’ alleged share or equitable share, or to enforce subrogation rights, if any, with
      respect to the defense and/or indemnity obligation of any of the Liberty Mutual Parties
      for any Claims or reimbursement obligations for Conditional Payments released or
      resolved pursuant to this Agreement, the Diocese Party(ies) or Parish Party(ies), as
      applicable, shall voluntarily reduce its judgment or Claim against, or settlement with,
      such other insurer(s) to the extent necessary to satisfy such contribution, subrogation,
      indemnification, or other claims against the Liberty Mutual Parties. To ensure that such
      a reduction is accomplished, the Liberty Mutual Parties shall be entitled to assert this
      Section 7 as a defense to any action against them brought by any other insurer for any
      such portion of the judgment or Claim and shall be entitled to request that the court or
      appropriate tribunal issue such orders as are necessary to effectuate the reduction to
      protect the Liberty Mutual Parties from any liability for the judgment or Claim.
      Moreover, if a non-settling insurer asserts that it has a Claim for contribution,
      indemnity, subrogation, or similar relief against any of the Liberty Mutual Parties, such
      Claim may be asserted as a defense against the Trust (under the Plan contemplated by
      the Agreement) in any coverage litigation (and the Trust may assert the legal and
      equitable rights of the Liberty Mutual Parties in response thereto); and to the extent
      such a Claim is determined to be valid by the court presiding over such action, the
      liability of such non-settling insurer to the Trust (or Diocese Parties or Parish Parties)
      shall be reduced dollar for dollar by the amount so determined.

      7.1.2. The Liberty Mutual Parties shall not seek reimbursement for any payments they
      are obligated to make under this Agreement under theories of contribution, subrogation,
      indemnification, or similar relief from any other insurer of the Diocese or Parishes
      unless that other insurer first seeks contribution, subrogation, indemnification, or
      similar relief from any of the Liberty Mutual Parties. The Diocese and Parishes shall
      use their respective reasonable best efforts to obtain from all insurers with which it
      settles agreements similar to those contained in this Section 7.

 7.2.   The Diocese and Parishes shall defend, indemnify, and hold harmless the Liberty
 Mutual Parties with respect to any and all released claims pursuant to Section 4 above,
 including all Tort Claims made by: (i) any Person claiming to be insured (as a named
 insured, additional insured, or otherwise) under any of the Policies; (ii) any Person who has
 made, will make, or can make a Tort Claim; and (iii) any Person who has actually or
 allegedly acquired or been assigned the right to make a Tort Claim under the Policies; (iv)
 provided, however, this indemnification does not extend to, nor does it include, claims that
 are or may be made against Liberty Mutual by other insurers. This indemnification includes
 Tort Claims made by Persons over whom the Diocese or Parishes do not have control,
 including any other Person who asserts Claims against or rights to coverage under the

                                             16
Case 15-50792       Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06              Desc Main
                                Document     Page 25 of 132


  Policies. The Diocese’s and Parishes’ obligation to indemnify the Liberty Mutual Parties
  under this Section 7.2 shall not exceed the Settlement Amount. The Liberty Mutual Parties
  may undertake the defense of any Claim upon receipt of such Claim. The Liberty Mutual
  Parties agree to notify the Diocese or Parishes, as applicable, as soon as practicable of any
  Claims identified in this Section 7.2 and of their choice of counsel. The Liberty Mutual
  Parties’ defense of any Claims shall have no effect on the Diocese’s or Parishes’ obligation
  to indemnify the Liberty Mutual Parties for such Claims, as set forth in this Section 7.2. The
  Diocese or Parishes, as applicable, subject to the limitations above regarding the maximum
  amounts the Diocese and Parishes’ must pay, shall reimburse all reasonable and necessary
  attorneys’ fees, expenses, costs, and amounts incurred by the Liberty Mutual Parties in
  defending such Claims. In defense of any such Claims, the Liberty Mutual Parties may settle
  or otherwise resolve a Claim only with the prior consent of the Diocese and Parishes, which
  consent shall not be unreasonably withheld. To the extent this Section 7.2 may give rise to
  pre-Effective Date administrative claims, which have not been provided for in the Plan, such
  claims shall pass through the Plan unimpaired.

  7.3.   If any Person attempts to prosecute a Channeled Claim against any of the Liberty
  Mutual Parties following the Petition Date, then promptly following notice to do so from the
  Liberty Mutual Parties, the Diocese will file a motion and supporting papers, supported by
  the Parishes, to obtain an order from the Court, pursuant to Bankruptcy Code §§ 362 and
  105(a), protecting the Liberty Mutual Parties from any such Claims until the Bankruptcy
  Orders become Final Orders, or, alternatively, this Agreement is terminated under Section 5.

8. MISCELLANEOUS

  8.1.    If any proceedings are commenced to invalidate or prevent the enforcement or
  implementation of any of the provisions of this Agreement, the Parties agree to cooperate
  fully to oppose such proceedings. In the event that any action or proceeding of any type
  whatsoever is commenced or prosecuted by any Person not a Party to this Agreement to
  invalidate, interpret, or prevent the validation or enforcement, or carrying out, of all or any of
  the provisions of this Agreement, the Parties mutually agree, represent, warrant, and
  covenant to cooperate fully in opposing such action or proceeding.

  8.2.    The Parties will take such steps and execute any documents as may be reasonably
  necessary or proper to effectuate the purpose and intent of this Agreement and to preserve its
  validity and enforceability.

  8.3.   The Parties shall cooperate with each other in connection with the Approval Motion,
  the Approval Order, the Plan, the Plan Confirmation Order, and the Reorganization Case.
  Such cooperation shall include consulting with each other upon reasonable request
  concerning the status of proceedings and providing each other with copies of reasonably
  requested pleadings, notices, proposed orders, and other documents relating to such
  proceedings as soon as reasonably practicable prior to any submission thereof to the
  Bankruptcy Court.




                                               17
Case 15-50792     Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06             Desc Main
                              Document     Page 26 of 132


 8.4.    This Agreement constitutes a single integrated written contract that expresses the
 entire agreement and understanding between and among the Parties. It is further agreed that
 the terms of this Agreement are contractual in nature and not mere recitals.

 8.5.    This Agreement may be modified only by a written amendment signed by the Parties,
 and no waiver of any provision of this Agreement or of a breach thereof shall be effective,
 unless expressed in a writing signed by the waiving Party. The waiver by any Party of any of
 the provisions of this Agreement or of the breach thereof shall not operate, or be construed as
 a waiver of any other provision or breach.

 8.6.    By entering into this Agreement, none of the Parties has waived or shall be deemed to
 have waived any rights, obligations, or positions they have asserted, or may in the future
 assert in connection with any matter outside the scope of this Agreement. No part of this
 Agreement, its negotiation, or its performance may be used in any manner in any action, suit,
 or proceeding as evidence of the rights, duties, or obligations of the Parties, including,
 without limitation, the existence of insurance coverage, with respect to matters outside the
 scope of this Agreement. All actions taken and statements made by the Parties or by their
 representatives, relating to this Agreement or participation in this Agreement, including its
 development and implementation, shall be without prejudice or value as precedent and shall
 not be used as a standard by which other matters may be judged.

 8.7.    This Agreement represents a compromise of disputed Claims and shall not be deemed
 an admission or concession of liability, culpability, wrongdoing, or insurance coverage. All
 related discussions, negotiations, and all prior drafts of this Agreement shall be deemed to
 fall within the protection afforded to compromises and to offers to compromise by Rule 408
 of the Federal Rules of Evidence and any parallel state law provisions. Any evidence of the
 negotiations or discussions associated with this Agreement shall be inadmissible in any
 action or proceeding for purposes of establishing any rights, duties, or obligations of the
 Parties, including, without limitation, the existence of insurance coverage, except that they
 shall be admissible to the extent they would have otherwise been admissible, absent this
 Section 8.7, in (i) an action or proceeding to enforce the terms of this Agreement, including
 any use as set forth in Section 7 or (ii) any possible action or proceeding between any of the
 Liberty Mutual Parties and any of their reinsurers. This Agreement shall not be used as
 evidence or in any other manner, in any court or dispute resolution proceeding, to create,
 prove, or interpret the Liberty Mutual Parties’ obligations under any of Policies or any other
 binder, certificate, or policy of insurance or any acknowledgment of coverage issued by the
 Liberty Mutual Parties, with respect to any Claims against any of the Liberty Mutual Parties.
 Except as otherwise provided in this Agreement, nothing herein shall alter, modify, or
 otherwise change, the terms, conditions, limitations, and exclusions of the Policies.

 8.8.    None of the Parties shall make any public statements or disclosures (i) regarding each
 other’s rationale or motivation for negotiating or entering into this Agreement, or (ii)
 asserting or implying in any way that the Parties acted improperly or in violation of any duty
 or obligation, express or implied, in connection with any matter arising out of, relating to, or
 in connection with the Policies or any other binder, certificate, or policy of insurance issued
 by the Liberty Mutual Parties, including handling of, or involvement in connection with, the


                                             18
Case 15-50792      Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06            Desc Main
                                 Document     Page 27 of 132


 Tort Claims or the resolution of the Tort Claims, the Coverage Disputes, and/or the Coverage
 Suit.

 8.9.   The Parties have received the advice of counsel in the preparation, drafting, and
 execution of this Agreement, which was negotiated at arm’s length.

 8.10. Section titles and/or headings contained in this Agreement are included only for ease
 of reference and shall have no substantive effect.

 8.11. All notices, demands, or other communication to be provided pursuant to this
 Agreement shall be in writing and sent by e-mail and Federal Express or other overnight
 delivery service, costs prepaid, to the Parties at the addresses set forth below, or to such other
 person or address as any of them may designate in writing from time to time:

    If to the Diocese Parties:


    Rev. James Bissonette
    Diocese of Duluth
    2830 East 4th Street
    Duluth, MN 55812


    and


    With a copy to:

    Ford Elsaesser, Esquire
    Bruce A. Anderson, Esquire
    Elsaesser Anderson, Chtd.
    320 East Neider Avenue, Suite 102
    Coeur d’Alene, ID 83815
    Email: ford@eaidaho.com
            brucea@eaidaho.com


    and

    Phillip Kunkel Esquire
    Gray Plant Mooty
            500 IDS Center
            80 South Eighth Street
            Minneapolis, MN USA 55402
    Email: Phillip.Kunkel@gpmlaw.com



                                              19
Case 15-50792      Doc 370      Filed 02/05/19 Entered 02/05/19 16:39:06           Desc Main
                                Document     Page 28 of 132


    If to the Liberty Mutual Parties, to:

            Steven R. White, Esquire
            Asst. Vice President and Sr. Corporate Counsel
            Liberty Mutual Insurance
            175 Berkeley Street
            Boston, MA 02116
            Steven.white@libertymutual.com

            With a copy to:

            Nancy D. Adams, Esquire
            Kevin J. Walsh, Esquire
            Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
            One Financial Center
            Boston, MA 02111
            NDAdams@mintz.com
            KJWalsh@mintz.com


    If to the Parish Parties:

            John D. Kelly, Esquire
            Hanft Fride, P.A.
            1000 U.S. Bank Place
            130 W Superior Street
            Duluth, MN 55802-2094
            Email: jdk@hanftlaw.com


 8.12. All notices, demands, or other communication to be provided pursuant to this
 Agreement prior to entry of the Plan Confirmation Order shall also be sent by e-mail and
 Federal Express or other overnight delivery service, costs prepaid, to Robert T. Kugler,
 Stinson Leonard Street, 150 South Fifth Street, Suite 2300, Minneapolis, MN 55402, Email:
 Robert.kugler@stinson.com.

 8.13. This Agreement may be executed in multiple counterparts, all of which together shall
 constitute one and the same instrument. This Agreement may be executed and delivered by
 facsimile or other electronic image, which facsimile or other electronic image counterparts
 shall be deemed to be originals.

 8.14. Nothing contained in this Agreement shall be deemed or construed to constitute (i) an
 admission by any of the Liberty Mutual Parties that the Diocese Parties, Parish Parties, or
 any other Person was or is entitled to any insurance coverage under the Policies or any other
 binder, certificate, or policy of insurance issued by the Liberty Mutual Parties or as to the
 validity of any of the positions that have been or could have been asserted by the Diocese
 Parties or Parish Parties, (ii) an admission by the Diocese Parties as to the validity of any of

                                             20
Case 15-50792        Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06             Desc Main
                                Document     Page 29 of 132


 the positions or defenses to coverage that have been or could have been asserted by the
 Liberty Mutual Parties or the validity of any Claims that have been or could have been
 asserted by the Diocese Parties or Parish Parties against the Liberty Mutual Parties, or (iii) an
 admission by the Diocese Parties, Parish Parties or the Liberty Mutual Parties of any liability
 whatsoever with respect to any of the Tort Claims.

 8.15. All of the Persons included in the definition of Liberty Mutual Parties are intended
 beneficiaries of this Agreement. Except as set forth in the preceding sentence or otherwise
 set forth in this Agreement, there are no third-party beneficiaries of this Agreement.

 8.16. The Parties warrant and represent that they have not sold, assigned, encumbered, or
 otherwise transferred, in any manner, all or any portion of the Claims released in, and
 covered by, this Agreement.

 8.17. The Diocese Parties, Parish Parties and the Liberty Mutual Parties shall be
 responsible for their own fees and costs incurred in connection with the Tort Claims, the
 Coverage Disputes, the Coverage Suit, and the Reorganization Case, this Agreement, and the
 implementation of this Agreement.

 8.18.    The following rules of construction shall apply to this Agreement:

         8.18.1. Unless the context of this Agreement otherwise requires: (i) words of any
         gender include each other gender; (ii) words using the singular or plural number also
         include the plural or singular number, respectively; (iii) the terms “hereof,” “herein,”
         “hereby,” and derivative or similar words refer to this entire Agreement; and (iv) the
         words “include,” “includes,” or “including” shall be deemed to be followed by the
         words “without limitation.”

         8.18.2. References to statutes shall include all regulations promulgated thereunder and
         references to statutes or regulations shall be construed as including all statutory and
         regulatory provisions regardless of whether specifically referenced in this Agreement.

         8.18.3. The wording of this Agreement was reviewed by legal counsel for each of the
         Parties, and each of them had sufficient opportunity to propose and negotiate changes
         prior to its execution. The wording of this Agreement shall not be construed in favor of
         or against any Person.

         8.18.4. The use of the terms “intend,” “intended,” or “intent,” when describing the
         intention of the Parties, as the case may be, shall not be construed to create a breach of
         this Agreement when the stated intent is not achieved.

 8.19. The Bankruptcy Court in the Reorganization Case shall retain exclusive jurisdiction
 to interpret and enforce the provisions of this Agreement, which shall be construed in
 accordance with Minnesota law.

 8.20. This Agreement and the obligations under this Agreement shall be binding on the
 Parties and shall survive the entry of the Plan Confirmation Order.


                                               21
Case 15-50792     Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06   Desc Main
                              Document     Page 30 of 132


 8.21.   This Agreement shall be effective on the Effective Date.



                        [Remainder of page left blank intentionally]




                                            22
Case 15-50792   Doc 370   Filed 02/05/19 Entered 02/05/19 16:39:06   Desc Main
                          Document     Page 31 of 132
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06        Desc Main
                                    Document     Page 32 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. James’ Church, Aitkin
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend David Forsman

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 33 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the Our Lady of Fatima Church, Garrison
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Elias Gieske

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 34 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.



                                       On behalf of the Holy Family Church, Hillman
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Elias Gieske

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 35 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.



                                       On behalf of the Our Lady of Hope Church, Aurora
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Peter Lambert

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06   Desc Main
                                    Document     Page 36 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.



                               On behalf of the Our Lady of the Snows Church, Big Fork
                               a Minnesota religious corporation


                               By: ______________________________________
                                      Reverend Thomas Galarneault

                               Title: Pastor and Vice-President

                               Date: ___________________________, 2019

                               Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 37 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Michael’s Church, Northome
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Thomas Galarneault

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 38 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.



                                       On behalf of the St. Catherine’s Church, Squaw Lake
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Thomas Galarneault

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 39 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Francis’ Church, Brainerd
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Anthony Wroblewski

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06         Desc Main
                             Document     Page 40 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the All Saints Church, Baxter
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Anthony Wroblewski

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 41 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Thomas’ Church, Pine Beach
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Anthony Wroblewski

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 42 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Andrew’s Church, Brainerd
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Daniel Weiske

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 43 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Mathias’ Church, Fort Ripley
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Daniel Weiske

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                                    Document     Page 44 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Francis’ Church, Carlton
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend David Tushar

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 45 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Mary & Joseph’s Church, Sawyer
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend David Tushar

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 46 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the Queen of Peace Church, Cloquet
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Justin Fish

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 47 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the Holy Family Church, Cloquet
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Justin Fish

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 48 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Joseph’s Church, Chisholm
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Anthony Craig

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 49 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the Our Lady of Sacred Heart Church,
                                       Buhl
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Anthony Craig

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                                    Document     Page 50 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Mary’s Church, Cook
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Nicholas Nelson

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 51 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the Holy Cross Church, Orr
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Nicholas Nelson

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 52 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Martin’s Church, Tower
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Nicholas Nelson

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 53 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Joseph’s Church, Crosby
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Elias Gieske

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 54 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Joseph’s Church, Deerwood
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Elias Gieske

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 55 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the Immaculate Heart Church, Crosslake
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Blake Rozier

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06        Desc Main
                                    Document     Page 56 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Emily’s Church, Emily
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Blake Rozier

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 57 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Mary’s Church, Deer River
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Gabriel Waweru

                                 Title: Administrator

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                                    Document     Page 58 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Joseph’s Church, Ball Club
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Gabriel Waweru

                                       Title: Administrator

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 59 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Charles’ Church, Cass Lake
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Gabriel Waweru

                                       Title: Administrator

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 60 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the Holy Rosary Cathedral, Duluth
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Peter Muhich

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06       Desc Main
                             Document     Page 61 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Mary Star of the Sea Church,
                                 Duluth
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Peter Muhich

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 62 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the Our Lady of Mercy Church, Duluth
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Peter Muhich

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 63 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Benedict’s Church, Duluth
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Joel Hastings

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06         Desc Main
                             Document     Page 64 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. James’ Church, Duluth
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Richard Kunst

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06         Desc Main
                             Document     Page 65 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. John’s Church, Duluth
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Drew Braun

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 66 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Joseph’s Church, Gnesen
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Drew Braun

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 67 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Lawrence’s Church, Duluth
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Ryan Moravitz

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 68 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the Holy Family Church, Duluth
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Ryan Moravitz

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 69 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Joseph’s Church, Duluth
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Ryan Moravitz

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 70 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Michael’s Church, Duluth
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Francis Kabiru

                                       Title: Administrator and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 71 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Agnes’ Church, Walker
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Timothy Lange

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 72 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the Sacred Heart Church, Hackensack
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Timothy Lange

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 73 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Raphael’s Church, Duluth
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend James Bissonette

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06         Desc Main
                                    Document     Page 74 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Rose’s Church, Proctor
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend James Bissonette

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06         Desc Main
                             Document     Page 75 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Anthony’s Church, Ely
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend William Skarich

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06        Desc Main
                                    Document     Page 76 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Pius’ Church, Babbitt
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend William Skarich

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 77 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the Resurrection Church, Eveleth
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Michael Garry

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06       Desc Main
                             Document     Page 78 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Joseph’s Church, Gilbert
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Michael Garry

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 79 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Louis’ Church, Floodwood
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Pio Atonio

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 80 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the Immaculate Conception Church,
                                 Cromwell
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Pio Atonio

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 81 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Mary’s Church, Meadowlands
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Pio Atonio

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 82 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. John’s Church, Grand Marais
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Steven Langenbrunner

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 83 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the Holy Rosary Church, Grand Portage
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Steven Langenbrunner

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 84 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Joseph’s Church, Grand Rapids
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Seth Gogolin

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 85 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Augustine’s Church, Cohasset
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Seth Gogolin

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 86 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the Blessed Sacrament Church, Hibbing
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Gabriel Waweru

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                                    Document     Page 87 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Patrick’s Church, Hinckley
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Joseph Sirba

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 88 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Luke’s Church, Sandstone
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Joseph Sirba

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 89 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Thomas’ Church,
                                       International Falls
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Benjamin Hadrich

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 90 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Columban’s Church, Little Fork
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Benjamin Hadrich

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 91 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Edward’s Church, Longville
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Keith Bertram

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06       Desc Main
                                    Document     Page 92 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Paul’s Church, Remer
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Keith Bertram

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 93 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the Holy Family Church, McGregor
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend David Forsman

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06         Desc Main
                                    Document     Page 94 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the Our Lady of Fatima Church,
                                       McGrath


                                       By: ______________________________________
                                              Reverend David Forsman

                                       Title: Pastor of Holy Family Church, McGregor,
                                              surviving parish religious corporation to Our
                                              Lady of Fatima Church, McGrath by reason
                                              of merger

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 95 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.


                                       On behalf of the Holy Angels’ Church, Moose Lake
                                       a Minnesota religious corporation
                                       By: ______________________________________
                                              Reverend Kristoffer McKusky

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 96 of 132



             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the St. Mary’s Church, Willow River
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Kristoffer McKusky

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                                    Document     Page 97 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Isidore’s Church, Sturgeon Lake
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Kristoffer McKusky

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792        Doc 370       Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document     Page 98 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                       On behalf of the St. Cecilia’s Church, Nashwauk
                                       a Minnesota religious corporation


                                       By: ______________________________________
                                              Reverend Joseph Sobolik

                                       Title: Pastor and Vice-President

                                       Date: ___________________________, 2019

                                       Witness: _________________________




                                      Duluth Settlement Agreement
                                                 Parish
                                            Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                             Document     Page 99 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the Mary Immaculate Church, Coleraine
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Joseph Sobolik

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                            Document      Page 100 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the Our Lady of the Lakes Church,
                                 Pequot Lakes
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Michael Patullo

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370        Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document      Page 101 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                        On behalf of the Immaculate Conception Church,
                                        Pine City
                                        a Minnesota religious corporation


                                        By: ______________________________________
                                               Monsignor Aleksander Suchan

                                        Title: Pastor and Vice-President

                                        Date: ___________________________, 2019

                                        Witness: _________________________




                                       Duluth Settlement Agreement
                                                  Parish
                                             Signature Page
 Case 15-50792        Doc 370        Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document      Page 102 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                        On behalf of the St. Joseph’s Church, Beroun
                                        a Minnesota religious corporation


                                        By: ______________________________________
                                               Monsignor Aleksander Suchan

                                        Title: Pastor and Vice-President

                                        Date: ___________________________, 2019

                                        Witness: _________________________




                                       Duluth Settlement Agreement
                                                  Parish
                                             Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06      Desc Main
                            Document      Page 103 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the Holy Spirit Church, Two Harbors
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Steve Laflamme

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370        Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document      Page 104 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                        On behalf of the St. Mary’s Church, Silver Bay
                                        a Minnesota religious corporation


                                        By: ______________________________________
                                               Reverend Steve Laflamme

                                        Title: Pastor and Vice-President

                                        Date: ___________________________, 2019

                                        Witness: _________________________




                                       Duluth Settlement Agreement
                                                  Parish
                                             Signature Page
 Case 15-50792    Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06       Desc Main
                            Document      Page 105 of 132


             IN WITNESS WHEREOF, the Parties have duly executed this Settlement
Agreement as of the last date indicated below.


                                 On behalf of the Holy Spirit Church, Virginia
                                 a Minnesota religious corporation


                                 By: ______________________________________
                                        Reverend Brandon Moravitz

                                 Title: Pastor and Vice-President

                                 Date: ___________________________, 2019

                                 Witness: _________________________




                                Duluth Settlement Agreement
                                           Parish
                                      Signature Page
 Case 15-50792        Doc 370        Filed 02/05/19 Entered 02/05/19 16:39:06     Desc Main
                                    Document      Page 106 of 132


       IN WITNESS WHEREOF, the Parties have duly executed this Settlement Agreement as

of the last date indicated below.

                                        On behalf of the Newman Catholic Campus Ministries
                                        at U.M.D., Duluth
                                        a Minnesota religious corporation


                                        By: ______________________________________
                                               Reverend Michael Schmitz

                                        Title: Pastor and Vice-President

                                        Date: ___________________________, 2019

                                        Witness: _________________________




                                       Duluth Settlement Agreement
                                                  Parish
                                             Signature Page
Case 15-50792   Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06   Desc Main
                          Document      Page 107 of 132
 Case 15-50792       Doc 370      Filed 02/05/19 Entered 02/05/19 16:39:06            Desc Main
                                 Document      Page 108 of 132


                                            Schedule 1

All terms in bold or underline in this Schedule 1 shall have the meanings given to them in the
Agreement, Release, and Policy Buyback (“Agreement”) between and among the Diocese
Parties, the Parish Parties, and the Liberty Mutual Parties.

              Channeling Injunction. In consideration of the undertakings of the Liberty
Mutual Parties and the Protected Parties pursuant to the Agreement, the payment of the
Settlement Amount, and other consideration, and to further preserve and promote the agreements
between and among the Protected Parties and the Liberty Mutual Parties, and the protections
afforded the Protected Parties and the Liberty Mutual Parties pursuant to Section 105 of the
Bankruptcy Code:

                a.     any and all Channeled Claims are channeled into the Trust and shall be
treated, administered, determined, and resolved under the procedures and protocols and in the
amounts as established under the Plan and the Trust Documents as the sole and exclusive remedy
for all holders of Channeled Claims; and

               b.      all Persons who have held or asserted, presently hold or assert, or may in
the future hold or assert any Channeled Claim are hereby permanently stayed, restrained, and
enjoined from taking any action, directly or indirectly, for the purpose of asserting, enforcing, or
attempting to assert or enforce any Channeled Claim against any of the Protected Parties and the
Liberty Mutual Parties, including:

                       (i)     commencing, continuing, or otherwise proceeding to take, in any
                               manner, any action or other proceeding of any kind with respect to
                               any Channeled Claim against any of the Protected Parties or the
                               Liberty Mutual Parties or against the property of any of the
                               Protected Parties or the Liberty Mutual Parties;

                       (ii)    enforcing, attaching, collecting, or recovering, by any manner or
                               means, from any Protected Parties or Liberty Mutual Parties, or
                               from the property of any Protected Parties or the Liberty Mutual
                               Parties, with respect to any such Channeled Claim, any judgment,
                               award, decree, or order against any Protected Parties or Liberty
                               Mutual Parties;

                       (iii)   creating, perfecting, or enforcing any lien of any kind against any
                               Protected Parties or Liberty Mutual Parties, or the property of any
                               Protected Parties or Liberty Mutual Parties, with respect to any
                               such Channeled Claim;

                       (iv)    asserting, implementing, or effectuating any Channeled Claim of
                               any kind against:


                                             Schedule 1
                                               Page 1
 Case 15-50792       Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06           Desc Main
                                Document      Page 109 of 132


                              (1)    any obligation due any Protected Parties or Liberty Mutual
                                     Parties;


                              (2)    any Protected Parties or Liberty Mutual Parties; or

                              (3)    the property of any Protected Parties or Liberty Mutual
                                     Parties.

                      (v)     taking any act, in any manner, in any place whatsoever that does
                              not conform to, or comply with, the provisions of the Plan; and

                      (vi)    asserting or accomplishing any setoff, right of indemnity,
                              subrogation, contribution, or recoupment of any kind against any
                              obligation due any of the Protected Parties or Liberty Mutual
                              Parties or the property of the Protected Parties or Liberty Mutual
                              Parties.

Except as otherwise expressly provided in the Plan, the provisions of the Channeling Injunction
will further operate, as between all Protected Parties and the Liberty Mutual Parties, as a mutual
release of all Claims as against each such Protected Party and Liberty Mutual Party. The
foregoing channeling provisions are an integral part of the Plan and are essential to its
implementation.




                                            Schedule 1
                                              Page 2
 Case 15-50792        Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06             Desc Main
                                 Document      Page 110 of 132


                                            Schedule 2


All terms in bold or underline in this Schedule 2 shall have the meanings given to them in the
Agreement, Release, and Policy Buyback (“Agreement”) between and among the Diocese
Parties, the Parish Parties, and the Liberty Mutual Parties.

        Supplemental Injunction Preventing Prosecution Of Claims Against Liberty Mutual
Parties. Pursuant to Sections 105(a) and 363 of the Bankruptcy Code and in consideration of the
undertakings of the Liberty Mutual Parties pursuant to the Agreement, including Liberty
Mutual’s buyback of the Policies free and clear of all interests pursuant to Section 363(f) of the
Bankruptcy Code, any and all Persons who have held, now hold or who may in the future hold
any Interests (including all debt holders, all equity holders, governmental, tax and regulatory
authorities, lenders, trade and other creditors, Tort Claimants, perpetrators, non-settling insurers,
and all others holding interests of any kind or nature whatsoever, including those Claims released
or to be released pursuant to the Agreement) against any of the Protected Parties, Liberty Mutual
Parties, or other Person covered or allegedly covered under the Policies and which relate to any
Tort Claims that are covered or alleged to be covered under the Policies, or any insurance claims
related to such Tort Claims, are hereby permanently stayed, restrained, and enjoined from taking
any action, directly or indirectly, to assert, enforce, or attempt to assert or enforce any such
interest against the Liberty Mutual Parties, including:

               a.      Commencing, continuing, or otherwise proceeding to take, in any manner,
               any action or other proceeding against the Liberty Mutual Parties or the property
               of the Liberty Mutual Parties;

               b.     Enforcing, attaching, collecting, or recovering, by any manner or means,
               any judgment, award, decree, or order against the Liberty Mutual Parties or the
               property of the Liberty Mutual Parties;

               c.    Creating, perfecting, or enforcing any lien of any kind against the Liberty
               Mutual Parties or the property of the Liberty Mutual Parties;

               d.     Asserting or accomplishing any setoff, right of indemnity, subrogation,
               contribution, or recoupment of any kind against any obligation due the Liberty
               Mutual Parties or the property of the Liberty Mutual Parties; and

               e.     Taking any act, in any manner, in any place whatsoever, that does not
               conform to, or comply with, the provisions of the Plan.

Any and all Persons holding Interests or Claims of any kind arising under the Policies shall be
permanently enjoined from pursuing such Interests or Claims against the Liberty Mutual Parties.

        Settlement Agreement Injunctions. Any injunction contained in the Agreement is
incorporated into the Plan by reference, is deemed fully set forth in the Plan, is approved by the
Parties and is in addition to the injunctions expressly set forth in the Plan.

                                             Schedule 2
                                               Page 1
 Case 15-50792       Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06           Desc Main
                                Document      Page 111 of 132


        Permanent Injunction Against Prosecution of Released and Channeled Claims.
Except as otherwise expressly provided in the Plan, for the consideration described herein, all
Persons who have held, hold, or may hold Channeled Claims or Claims against the Diocese
Parties, any Party, or the Protected Parties, including any of the Parish Parties or the Liberty
Mutual Parties, whether known or unknown, and their respective civil law and Canon Law
officers, directors, officials, representatives, council members, employees, accountants, agents,
attorneys, and all others acting for or on their behalf, will be permanently enjoined on and after
the effective date of the Plan from: (a) commencing or continuing in any manner, any action or
any other proceeding of any kind with respect to any Claim, including, but not limited to, any
Tort Claim or any Unknown Tort Claim against the Parties or the property of the Parties; (b)
seeking the enforcement, attachment, collection or recovery by any manner or means of any
judgment, award, decree, or order against the Parties or the property of the Parties, with respect
to any discharged Claim or Channeled Claim; (c) creating, perfecting, or enforcing any
encumbrance of any kind against the Parties or the property of the Parties with respect to any
discharged Claim or Channeled Claim; (d) asserting any setoff, right of subrogation, or
recoupment of any kind against any obligation due to the Parties with respect to any discharged
Claim or Channeled Claim; and (e) taking any act, in any manner and in any place whatsoever,
that does not conform to or comply with provisions of the Plan or any documents relating to the
Plan, including, the Trust agreement. The foregoing injunctive provisions are an integral part of
the Plan and are essential to its implementation.

        Term of Injunctions or Stays and Confirmation of Settlements. On the effective date
of the Plan, the injunctions provided for in the Plan and the Agreement shall be deemed issued,
entered, valid and enforceable according to their terms and shall be permanent and irrevocable.
All injunctions and/or stays provided for in the Plan, the injunctive provisions of sections 524
and 1141 of the Bankruptcy Code, and all injunctions or stays protecting any of the Liberty
Mutual Party that has purchased its Policy in a Section 363 Sale, are permanent and will remain
in full force and effect following the effective date of the Plan and are not subject to being
vacated or modified.




                                            Schedule 2
                                              Page 2
 Case 15-50792       Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06            Desc Main
                                Document      Page 112 of 132


                                            Exhibit A

Policies Issued to the Diocese Parties or Parish Parties Potentially Affording Coverage in
connection with the Tort Claims.

Diocese of Duluth:

       •   Policy Number CLA 770553 issued by Agricultural Insurance Company, with a
           policy period of February 1, 1964 to February 1, 1967;

       •   Policy Number 3GA 26 24 22 issued by Agricultural Insurance Company, with a
           policy period of February 1, 1967 to February 1, 1970;

       •   Policy Number 3GA 29 96 59 issued by Agricultural Insurance Company, with a
           policy period of February 1, 1970 to February 1, 1973; and

       •   Policy Number 4GA 12 60 79 issued by American Empire Insurance Company, with
           a policy period of February 1, 1973 to February 1, 1976 (cancelled April 24, 1973)


St. Mary’s Silver Bay:

       •   Policy Number MP 37 01 17 issued by Agricultural Insurance Company with a policy
           period of July 24, 1970 to July 24, 1973

St. Christopher Church:

       •   Policy Number 1812545 with a policy period of January 1, 1967 to January 1, 1970;

       •   Policy Number 1992946 with a policy period of January 1, 1970 to January 1, 1973;

       •   Policy Number 5546611 with a policy period of January 1, 1973 to January 1, 1976;
           and

       •   Policy Number 3289506 with a policy period of January 1, 1976 to January 1, 1979.




                                             Exhibit A
Case 15-50792      Doc 370      Filed 02/05/19 Entered 02/05/19 16:39:06           Desc Main
                               Document      Page 113 of 132


                                         Exhibit B

                                 List of Parish Corporations

St. James’ Church, Aitkin                         Our Lady of Fatima Church,
                                                  Garrison
Holy Family Church, Hillman                       Our Lady of Hope Church, Aurora

Our Lady of the Snows Church, Big Fork            St. Michael’s Church, Northome

St. Catherine’s Church, Squaw Lake                St. Francis’ Church, Brainerd

All Saints Church, Baxter                         St. Thomas’ Church, Pine Beach

St. Andrew’s Church, Brainerd                     St. Mathias’ Church, Fort Ripley

St. Francis’ Church, Carlton                      St. Mary & Joseph’s Church, Sawyer

Queen of Peace Church, Cloquet                    Holy Family Church, Cloquet

St. Joseph’s Church, Chisholm                     Our Lady of Sacred Heart Church, Buhl

St. Mary’s Church, Cook                           Holy Cross Church, Orr

St. Martin’s Church, Tower                        St. Joseph’s Church, Crosby

St. Joseph’s Church, Deerwood                     Immaculate Heart Church, Crosslake

St. Emily’s Church, Emily                         St. Mary’s Church, Deer River

St. Joseph’s Church, Ball Club                    St. Charles’ Church, Cass Lake

Holy Rosary Cathedral, Duluth                     St. Mary Star of the Sea Church, Duluth

Our Lady of Mercy Church, Duluth                  St. Benedict’s Church, Duluth

St. James’ Church, Duluth                         St. John’s Church, Duluth

St. Joseph’s Church, Gnesen                     St. Lawrence’s Church, Duluth

Holy Family Church, Duluth                      St. Joseph’s Church, Duluth

St. Michael’s Church, Duluth                    St. Agnes’ Church, Walker



                                          Exhibit B
 Case 15-50792       Doc 370      Filed 02/05/19 Entered 02/05/19 16:39:06        Desc Main
                                 Document      Page 114 of 132


  Sacred Heart Church, Hackensack                St. Raphael’s Church, Duluth

  St. Rose’s Church, Proctor                     St. Anthony’s Church, Ely

  St. Pius’ Church, Babbitt                      Resurrection Church, Eveleth

  St. Joseph’s Church, Gilbert                   St. Louis’ Church, Floodwood

  Immaculate Conception Church, Cromwell         St. Mary’s Church, Meadowlands

  St. John’s Church, Grand Marais                Holy Rosary Church, Grand Portage

  St. Joseph’s Church, Grand Rapids              St. Augustine’s Church, Cohasset

  Blessed Sacrament Church, Hibbing              St. Patrick’s Church, Hinckley

  St. Luke’s Church, Sandstone                   St. Thomas’ Church, International Falls

  St. Columban’s Church, Little Fork             St. Edward’s Church, Longville

  St. Paul’s Church, Remer                       Holy Family Church, McGregor

  Our Lady of the Fatima Church, McGrath         Holy Angels’ Church, Moose Lake

  St. Mary’s Church, Willow River                St. Isidore’s Church, Sturgeon Lake

  St. Cecilia’s Church, Nashwauk                 Mary Immaculate Church, Coleraine

  Our Lady of the Lakes Church,                  Immaculate Conception Church, Pine City
  Pequot Lakes
  St. Joseph’s Church, Beroun                    Holy Spirit Church, Two Harbors

  St. Mary’s Church, Silver Bay                  Holy Spirit Church, Virginia

  Newman Catholic Campus Ministries at
  U.M.D., Duluth




                                           Exhibit B


84515469v.1
Case 15-50792   Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06   Desc Main
                          Document      Page 115 of 132
Case 15-50792   Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06   Desc Main
                          Document      Page 116 of 132
Case 15-50792   Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06   Desc Main
                          Document      Page 117 of 132
Case 15-50792   Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06   Desc Main
                          Document      Page 118 of 132
Case 15-50792   Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06   Desc Main
                          Document      Page 119 of 132
Case 15-50792   Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06   Desc Main
                          Document      Page 120 of 132
Case 15-50792   Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06   Desc Main
                          Document      Page 121 of 132
 Case 15-50792        Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06            Desc Main
                                Document      Page 122 of 132


                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MINNESOTA

______________________________________________________________________________

In re:
                                                            Case No.: 15-50792
Diocese of Duluth,
                                                            Chapter 11
         Debtor-in-Possession.
______________________________________________________________________________

  DEBTOR’S MEMORANDUM OF LAW IN SUPPORT OF MOTION PURSUANT TO
  SECTION 105(A) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019
   FOR AN ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN THE
   DIOCESE , THE PARISHES AND LIBERTY MUTUAL INSURANCE COMPANY
______________________________________________________________________________

                                       INTRODUCTION

         The above-referenced debtor submits this memorandum in support of its Motion for an

Order Approving Settlement Agreement between the Diocese, the Parishes and Liberty Mutual

Insurance Company (the “Motion). The Court should approve the Settlement Agreement,

attached to the Motion as Exhibit A, because it is in the best interests of the Diocese and the

Diocese’s bankruptcy estate. The Settlement Agreement resolves all Tort Claims between

Liberty Mutual, the Parishes, and the Diocese.

                                         ARGUMENT

         Compromise is favored by the law as a normal part of the reorganization process. In re

Trism, Inc., 282 B.R. 662. 666 (B.A.P. 8th Cir. 2002). Rule 9019 of the Federal Rules of

Bankruptcy Procedure provides:

                On motion by the trustee and after notice and a hearing, the court
                may approve a compromise or settlement. Notice shall be given to
                creditors, the United States Trustee, the debtor and indenture

DEBTOR’S MEMORANDUM OF LAW IN SUPPORT OF MOTION PURSUANT TO SECTION 105(A) OF
THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING SETTLEMENT
AGREEMENT BETWEEN THE DIOCESE , THE PARISHES AND LIBERTY MUTUAL INSURANCE
COMPANY -1
 Case 15-50792          Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06            Desc Main
                                   Document      Page 123 of 132


                   trustees as provided in Rule 2002 and to any other entity as the
                   court may direct.

Fed. R. Bankr. P. 9019(a).

           “A decision to approve or disapprove a proposed settlement under Bankruptcy Rule

9019 is within the discretion of the bankruptcy judge.” In re Trism, Inc., 282 B.R. at 666 (citing

In re Flight Transp. Corp. Sec. Litig., 730 F.2d 1128, 1135-36 (8th Cir. 1984)). Bankruptcy

Rule 9019 vests a bankruptcy court with “broad authority to approve or disapprove all

compromises and settlements affecting the bankruptcy estate.” In re Bates, 211 B.R. 338, 343

(Bankr. D. Minn. 1997). In exercising its discretion, a court should consider the following

factors:

              1.      The probability of success in the litigation;
              2.      The difficulties, if any, to be encountered in the matter of collection;
              3.      The complexity of the litigation involved, and the expense, inconvenience,
                      and delay necessarily attending to it;
              4.      The paramount interests of the creditors and a proper deference to their
                      reasonable views in the premises; and
              5.      Whether the conclusion of the litigation promotes the integrity of the
                      judicial system.

In re Flight Transp. Corp. Sec. Litig., 730 F.2d at 1135-36 (citing Drexel v. Loomis, 35 F.2d

800, 806 (8th Cir. 1929), and Protective Comm. for Indep. Stockholders of TMT Trailer Ferry,

Inc. v. Anderson, 390 U.S. 414, 424-425 (1968)); In re Bates, 211 B.R. at 343; see also In re

Farmland Indus., Inc., 289 B.R. 122 (B.A.P. 8th Cir. 2003).

           Consideration of these factors allows a court to determine whether a settlement is “fair

and equitable,” Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v.

Anderson, 390 U.S. at 424, and in the best interests of the estate. In re Trism, Inc., 282 B.R. at

668. A court’s function is not to ensure that the proposed settlement is the best possible

DEBTOR’S MEMORANDUM OF LAW IN SUPPORT OF MOTION PURSUANT TO SECTION 105(A) OF
THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING SETTLEMENT
AGREEMENT BETWEEN THE DIOCESE , THE PARISHES AND LIBERTY MUTUAL INSURANCE
COMPANY -2
 Case 15-50792        Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06              Desc Main
                                 Document      Page 124 of 132


settlement obtainable. Rather, the court must determine only whether the settlement falls

below the lowest point on the range of reasonableness. In re Hanson Indus., Inc., 88 B.R. 942,

945 (Bankr. D. Minn. 1988); see also In re Teltronics Servs., Inc., 762 F.2d 185, 189 (2d Cir.

1985). In this instance, consideration of these factors compels the conclusion that the

Settlement Agreement should be approved.

       On June 24, 2016, the Diocese initiated the Coverage Litigation against Liberty Mutual

Insurance Company, Catholic Mutual Relief Society of America, Fireman’s Fund Insurance

Company, Church Mutual Insurance Company, and the Continental Insurance Company

(collectively, “the Insurers”). The Coverage Litigation has been complicated with procedural

and substantive motions and involves interpretation of multiple insurance agreements and

litigation of disputed legal positions and defenses.

       The Diocese, Parishes, Insurers and the Committee participated in two formal

mediation sessions. Unfortunately, mediation did not result in a settlement. Rather, the parties

have been engaged in motion practice, including procedural motions and motions for partial

summary judgment.       There was a third mediation between Liberty Mutual and Attorney

Jeffrey Anderson.     After that mediation, the Diocese and Liberty Mutual engaged in

substantial fact discovery and briefed cross-motions for summary judgment.              Even after

resolution of the cross-motions for summary judgment, numerous issues would likely remain

which would require resolution by a fact finder. If a settlement is not reached, it may take

years to conclude the Coverage Litigation.

       In light of (i) the significant costs to the Diocese’s estate to litigate its coverage claims

against Liberty Mutual; (ii) the considerable time it would take to obtain a final determination

DEBTOR’S MEMORANDUM OF LAW IN SUPPORT OF MOTION PURSUANT TO SECTION 105(A) OF
THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING SETTLEMENT
AGREEMENT BETWEEN THE DIOCESE , THE PARISHES AND LIBERTY MUTUAL INSURANCE
COMPANY -3
 Case 15-50792        Doc 370      Filed 02/05/19 Entered 02/05/19 16:39:06           Desc Main
                                  Document      Page 125 of 132


of the Diocese’s rights and claims under the Policies; (iii) the risk that the Diocese may not

prevail in litigation of the issues; (iv) the likelihood that the losing party would appeal any

judgment, thus delaying ultimate resolution of the disputes potentially for years; and (v) the

desire to obtain promptly the maximum value from Liberty Mutual under the Policies, the

Diocese has determined that it is in the best interest of its estate and its creditors to reach a

negotiated resolution of the dispute with Liberty Mutual.

Probability of Success in Litigation

        Given the inherent uncertainty with respect to the outcome of the Coverage Litigation,

this factor weighs heavily in favor of the approval of the Settlement Agreement. The Coverage

Litigation involves interpretation of multiple insurance agreements and litigation of disputed

legal theories and defenses. Liberty Mutual is a well-represented party with the motivation,

the resources, and the demonstrated willingness to litigate the multiple significant coverage

issues that arise in this complicated legal setting.

        Although the Diocese is confident of the merits of its positions, there can be no

guarantee that the Diocese would ultimately be successful in any Coverage Litigation.

Moreover, there is the prospect that Coverage Litigation could continue for several years

including appeals and the possibility that it could produce a mixed result for the Debtor.

Likely Difficulties in Collection

        Absent settlement, it is highly possible that the Abuse Claims for which Debtor

contends Liberty Mutual is responsible to afford coverage would be liquidated and paid over

years. Resolution of the Coverage Litigation, including appeals, could take years. This factor

weighs in favor of settlement.

DEBTOR’S MEMORANDUM OF LAW IN SUPPORT OF MOTION PURSUANT TO SECTION 105(A) OF
THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING SETTLEMENT
AGREEMENT BETWEEN THE DIOCESE , THE PARISHES AND LIBERTY MUTUAL INSURANCE
COMPANY -4
 Case 15-50792        Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06             Desc Main
                                 Document      Page 126 of 132


The Complexity of the Litigation Involved, and the Expense, Inconvenience, and Delay

       The Coverage Litigation involves the interpretation of many historical insurance

agreements and requires the adjudication of disputed legal and factual issues, including, but

not limited to, the number of occurrences, the applicability of aggregate and per occurrence

limits of liability, the annualization of certain limits of liability, an insured’s burden of proof

with respect to the terms and conditions of insurance policies and whether the abuse claims

constitute an “occurrence” under the applicable policies. The litigation is complicated, time

consuming and expensive. Moreover, to access coverage, abuse claims would have to be

liquidated over years. In the absence of the Settlement Agreement, the Diocese anticipates that

there will be a substantial delay in collecting insurance proceeds from Liberty Mutual.

Interest of Creditors

       The Diocese, the Parishes, and Liberty Mutual all support the Settlement Agreement.

The Settlement Agreement will provide survivors with a necessary mechanism for prompt

recovery on their claims, without the expense or delay of proceeding within the tort system.

       The Debtor has exercised its business judgment and concludes that it cannot reasonably

justify the expense, delay and uncertainty of pursuing Coverage Litigation against Liberty

Mutual. The proposed settlement is well within the range of likely outcomes of the insurance

coverage disputes and represents an appropriate compromise and settlement taking into

account the costs, risks and potential rewards of litigation. Far from falling “below the lowest

point in the range of reasonableness,” Pacific Gas, 304 B.R. at 417, the payment of

$[6,500,000.00] by Liberty Mutual falls well above the lowest point; moreover, it results in a




DEBTOR’S MEMORANDUM OF LAW IN SUPPORT OF MOTION PURSUANT TO SECTION 105(A) OF
THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING SETTLEMENT
AGREEMENT BETWEEN THE DIOCESE , THE PARISHES AND LIBERTY MUTUAL INSURANCE
COMPANY -5
 Case 15-50792        Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06                Desc Main
                                 Document      Page 127 of 132


known outcome for the Diocese and will benefit the holders of all survivors. For all of these

reasons, approval of the Agreement is in the best interest of the estate and creditors.

                                           CONCLUSION

       The factors recognized in the Eighth Circuit for the approval of compromises and

settlements weigh in favor of the Court approving the Settlement Agreement. Therefore, the

Diocese respectfully requests that the Court grant the Motion and enter an Order approving the

Settlement Agreement.


 Dated: this 5th day of February, 2019

                                                    ELSAESSER ANDERSON

                                                    /s/ Bruce A. Anderson
                                                    Bruce A. Anderson (admitted pro hac vice)
                                                    J. Ford Elsaesser (admitted pro hac vice)
                                                    320 East Neider Avenue, Suite 102
                                                    Coeur d’Alene, ID 83815
                                                    Phone: 208-263-8517
                                                    brucea@eaidaho.com
                                                    ford@eaidaho.com

                                                    -and-

                                                    GRAY PLANT MOOTY MOOTY &
                                                    BENNETT, P.A.

                                                    /s/ Phillip L. Kunkel
                                                    Phillip L. Kunkel (#058981)
                                                    Abigail M. McGibbon (#0393263)
                                                    101 West St. Germain
                                                    Suite 500
                                                    St. Cloud, MN 56301
                                                    Phone: 320-202-5335
                                                    phillip.kunkel@gpmlaw.com
                                                    abigail.mcgibbon@gpmlaw.com

                                                    Attorneys for the Diocese of Duluth

DEBTOR’S MEMORANDUM OF LAW IN SUPPORT OF MOTION PURSUANT TO SECTION 105(A) OF
THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019 FOR AN ORDER APPROVING SETTLEMENT
AGREEMENT BETWEEN THE DIOCESE , THE PARISHES AND LIBERTY MUTUAL INSURANCE
COMPANY -6
 Case 15-50792       Doc 370      Filed 02/05/19 Entered 02/05/19 16:39:06           Desc Main
                                 Document      Page 128 of 132


                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MINNESOTA

In re:
                                                      Case No.: 15-50792
Diocese of Duluth,
                                                      Chapter 11
             Debtor-in-Possession.



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 5, 2019, I electronically filed the Notice of

Hearing and Motion Pursuant to Section 105(A) of the Bankruptcy Code and Bankruptcy Rule

9019 for an Order Approving Settlement Agreement between the Diocese, the Parishes and

Liberty Mutual Insurance Company, Declaration of James R. Murray and Memorandum in

Support of Motion in the above-captioned matter using the CM/ECF system, which sent a Notice

of Electronic Filing to the following person(s):

Nancy D. Adams on behalf of Defendant LIBERTY MUTUAL GROUP, INC.
ndadams@mintz.com

Bruce A. Anderson on behalf of Counter-Defendant Diocese of Duluth
baafiling@eaidaho.com, katie@eaidaho.com

Jeffrey R Anderson on behalf of Interested Party Certain Personal Injury Creditors
jeff@andersonadvocates.com, therese@andersonadvocates.com;erin@andersonadvocates.com

Phillip J. Ashfield on behalf of Creditor Committee Official Committee of Unsecured Creditors
phillip.ashfield@stinson.com, jess.rehbein@stinson.com

Teri E. Bentson on behalf of Counter-Claimant Liberty Mutual Group
teri.bentson@libertymutual.com

Kristi K. Brownson on behalf of Defendant LIBERTY MUTUAL GROUP, INC.
kbrownson@brownsonnorby.com, lwaskosky@brownsonnorby.com

Edwin H. Caldie on behalf of Creditor Committee Official Committee of Unsecured Creditors
Edwin.Caldie@stinsonleonard.com, jess.rehbein@stinson.com;aong.moua@stinson.com

David C. Christian, II on behalf of Interested Party Continental Insurance Company
dchristian@davidchristianattorneys.com
 Case 15-50792       Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06       Desc Main
                                Document      Page 129 of 132



Benjamin J. Court on behalf of Creditor Committee Official Committee of Unsecured Creditors
benjamin.court@stinson.com, aong.moua@stinson.com;jess.rehbein@stinson.com

Everett J. Cygal on behalf of Defendant CATHOLIC MUTUAL RELIEF SOCIETY OF
AMERICA
ecygal@schiffhardin.com, cmethven@schiffhardin.com

Louis T. DeLucia on behalf of Interested Party CATHOLIC MUTUAL RELIEF SOCIETY OF
AMERICA
ldelucia@schiffhardin.com, cmethven@schiffhardin.com

J. Ford Elsaesser on behalf of Plaintiff Diocese of Duluth
ford@eaidaho.com, katie@eaidaho.com

Alyson M Fiedler on behalf of Interested Party CATHOLIC MUTUAL RELIEF SOCIETY OF
AMERICA
afiedler@schiffhardin.com, jacquaviva@schiffhardin.com

Michael G Finnegan on behalf of Interested Party Certain Personal Injury Creditors
mike@andersonadvocates.com, therese@andersonadvocates.com;erin@andersonadvocates.com

Charles E. Jones on behalf of Counter-Claimant FIREMAN'S FUND INSURANCE COMPANY
charles.jones@lawmoss.com, Brenda.murphy@lawmoss.com

John D Kelly on behalf of Interested Party Parishes of Diocese of Duluth
jdk@hanftlaw.com, saw@hanftlaw.com;dar@hanftlaw.com

Jeffrey D. Klobucar on behalf of Cross-Claimant The Continental Insurance Company
jklobucar@bassford.com, pcarter@bassford.com

Robert T. Kugler on behalf of Creditor Committee Official Committee of Unsecured Creditors
robert.kugler@stinson.com, jess.rehbein@stinson.com;aong.moua@stinson.com

Phillip Kunkel on behalf of Debtor 1 Diocese of Duluth
phillip.kunkel@gpmlaw.com

Connie A. Lahn on behalf of Defendant CATHOLIC MUTUAL RELIEF SOCIETY OF
AMERICA
clahn@btlaw.com, marobinson@btlaw.com;sofia.shaw@btlaw.com

Nauni Manty
ecf@mantylaw.com

Abigail M McGibbon on behalf of Plaintiff Diocese of Duluth
abigail.mcgibbon@gpmlaw.com

Laura K. McNally on behalf of Cross-Claimant The Continental Insurance Company
 Case 15-50792      Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06          Desc Main
                               Document      Page 130 of 132


lmcnally@loeb.com, chdocket@loeb.com;poliosi@loeb.com;skunzendorf@loeb.com

Brittany Michael on behalf of Creditor Committee Official Committee of Unsecured Creditors
brittany.michael@stinson.com, jess.rehbein@stinson.com


James R. Murray on behalf of Counter-Defendant Diocese of Duluth
jmurray@blankrome.com

Christian A. Preus on behalf of Cross Defendant CHURCH MUTUAL INSURANCE
COMPANY
cpreus@bassford.com, pcarter@bassford.com

Beth A. Jenson Prouty on behalf of Defendant CHURCH MUTUAL INSURANCE COMPANY
bprouty@bassford.com

Robert Raschke on behalf of U.S. Trustee US Trustee
robert.raschke@usdoj.gov

Andrea E Reisbord on behalf of Defendant The Continental Insurance Company
areisbord@bassford.com, dshippee@bassford.com

Daniel J Schufreider on behalf of Defendant CATHOLIC MUTUAL RELIEF SOCIETY OF
AMERICA
dschufreider@schiffhardin.com

Mary F. Sieling on behalf of Interested Party Nauni Manty
mary@mantylaw.com, janet@mantylaw.com;sue@mantylaw.com

David M. Spector on behalf of Defendant CATHOLIC MUTUAL RELIEF SOCIETY OF
AMERICA
dspector@schiffhardin.com, cmethven@schiffhardin.com

Laura B Stephens on behalf of Interested Party Liberty Mutual Insurance Company
lbstephens@mintz.com

Scott E. Turner on behalf of Interested Party Continental Insurance Company
scott.turner@cna.com, jennifer.clarke@cna.com

US Trustee
ustpregion12.mn.ecf@usdoj.gov

Jeanne H. Unger on behalf of Counter-Claimant The Continental Insurance Company
junger@bassford.com, mmooney@bassford.com

John E Vukelich on behalf of Creditor Jacquelyn Paaso
jevukelich@gmail.com
 Case 15-50792      Doc 370    Filed 02/05/19 Entered 02/05/19 16:39:06    Desc Main
                              Document      Page 131 of 132


Kevin J Walsh on behalf of Counter-Claimant Liberty Mutual Group
kwalsh@mintz.com, jcannata@mintz.com

Sarah J Wencil on behalf of U.S. Trustee US Trustee
Sarah.J.Wencil@usdoj.gov

Jared Zola on behalf of Counter-Defendant Diocese of Duluth
jzola@blankrome.com, nylitigationdocketing@blankrome.com;jcarter@blankrome.com

       AND I FURTHER CERTIFY that on February 5, 2019, I served the same on the
following Non-ECF parties, US mail, postage prepaid:

IRS DISTRICT COUNSEL                            INTERNAL REVENUE SERVICE
380 JACKSON STREET, SUITE 650                   WELLS FARGO PLACE
SAINT PAUL, MN 55101                            30 7TH STREET, MAIL STOP 5700
                                                ST PAUL MN 55101

MN DEPARTMENT OF REVENUE                        OFFICE OF THE U.S. ATTORNEY
COLLECTION ENFORCEMENT                          600 US COURTHOUSE
551 BANKRUPTCY SECTION                          300 SOUTH FOURTH STREET
600 NORTH ROBERT STREET                         MINNEAPOLIS, MN 55415
SAINT PAUL 55101


       DATED this 5th day of February, 2019.

                                                  /s/ Bruce A. Anderson
                                                  Bruce A. Anderson
 Case 15-50792        Doc 370     Filed 02/05/19 Entered 02/05/19 16:39:06           Desc Main
                                 Document      Page 132 of 132




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MINNESOTA


In re:
                                                         Case No.: 15-50792
Diocese of Duluth,
                                                         Chapter 11
             Debtor-in-Possession.



  ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN THE DIOCESE,
      THE PARISHES AND LIBERTY MUTUAL INSURANCE COMPANY


         This case is before the court on the debtor's motion for an order approving the settlement

agreement between the Diocese, the Parishes and Liberty Mutual Insurance Company.

         Based on the motion and the file,

IT IS ORDERED:

          The settlement agreement attached as Exhibit A to the motion is approved.




                                                      United States Bankruptcy Judge




                                                  1
